19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                Part I Pg 1 of 84



                                  EXHIBIT 6
                                    Pt. I
 19-11845-shl              Doc 24-7         Filed 06/21/19 Entered 06/21/19 15:57:11                           Exhibit 6 -
                                                  Part I Pg 2 of 84




[emblem]                                                             REPUBLIC OF GUINEA
TECHNICAL COMMITIEE FOR THE                                          Work, Justice, Solidarity
REVIEW OF MINING TITLES
AND AGREEMENTS                                                        Conakry, March 28, 2014

No. 039/CTRTCM/2014                                                   CONFIDENTIAL

                                                                      The President
Subject: Transmission of recommendation issued
by the CTRTCM to the Strategic Committee                              to

                                                                      The Chief Executive Officer of
                                                                      VBG- VALE BSGR GUINEA
                                                                      Cite Chemin de Fer -Pita Building- 5th Floor
                                                                      Conakry- Republic of Guinea

Mr. Chief Executive Officer,

Please find enclosed, for your information, the report presented today to the Strategic Committee, by the Technical Committee
for the Review of Mining Titles and Agreements (Comite Technique de Revue des Titres et Conventions Miniers - CTRTCM), in
accordance with its mandate, after the review of your Mining Titles in the Republic of Guinea. This complete report contains the
recommendation of the CTRTCM to the Strategic Committee.

Yours truthfully,


                                                                      [signature]
                                                                      Nava TOURE
                                                            [stamp]
                                                            TECHNICAL COM1\.1ITIEE FOR THE REVIEW OF MINING
                                                            TITLES AND AGREEMENTS
                                                            CTRTCM
                                                            PRESIDENT

Enclosure: CTRTCM Report to the Strategic Committee




                    Villa 26, Cite des Nations - B.P. 3301 - Conakry Courriel : ctrtcm@contratsminiersguinee.org




                                                                                                                            p.1
                                                               182
19-11845-shl   Doc 24-7    Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 6 -
                                 Part I Pg 3 of 84




      TECHNICAL COMMITTEE FOR THE REVIEW OF MINING TITLES AND AGREEMENTS




                   RECOMMENDATION CONCERNING THE TITLES
                  AND MINING AGREEMENT HELD BY THE COMPANY
                                    VBG


                          To the attention of the Strategic Committee




                                          3/21/2014



                                      CONFIDENTIAL




                                                                               p.2
                                             183
 19-11845-shl          Doc 24-7         Filed 06/21/19 Entered 06/21/19 15:57:11                         Exhibit 6 -
                                              Part I Pg 4 of 84




                                      To the attention of the Strategic Committee

                                                      SUMMARY

In the mining sector, BSGR obtained the benefit of several mining titles and one mining agreement:

         four exploration permits covering a total area of2047 square kilometers (km2) in the prefectures ofBeyla,
         Macenta, N'Zerekore and Yomou, recorded in the Register of Mining Titles under number
         A2006/023/DIGM/CPDM according to Ministerial Order No. A2006/706/MMG/SGG of February 6, 2006, which
         permits were renewed for a total area of 1667 km2 and recorded in the Register of Mining Titles under number
         A2009/124/DIGM/CPDM CPDM pursuant to Ministerial Order No. A 2009/1327/PR/MMEH/SGG of June 10,
         2009;


         three exploration permits covering a total area of 1286 km 2 in the prefecture ofKerouane, recorded in the
         Register of Mining Titles under number A2006/024/D1GM/CPDM pursuant to Ministerial Order No.
         2006/707/MMG/SGG of February 6, 2006;


         one exploration permit on Simandou blocks 1 & 2, covering a total area of369 km 2 in the prefecture of
         Kerouane, recorded in the Register of Mining Titles under number A2008/132/DIGM/CPDM pursuant to
         Ministerial Order No. 72008/4980/MMG/SGG of December 9, 2008.


         one basic agreement dated December 16, 2009, for the granting of a mining concession in the "Zogota" zone,
         with a total area of 1024 km 2 straddling the prefectures ofBeyla, Macenta, N'Zerekore and Yomou, recorded in
         the Register of Mining Titles under number A 2010/171/DIGM/CPDM pursuant to Presidential Decree No.
         D2010/024/PRG/CNDD/SGG of March 19, 2010.


Today, VBG is the holder of the following Mining Titles and mining agreement:


         one exploration permit on Simandou blocks 1 & 2, covering a total area of369 km 2 in the prefecture of
         Kerouane, recorded in the Register of Mining Titles under number A2008/l32/D1GM/CPDM pursuant to
         Ministerial Order No. 72008/4980/MMG/SGG of December 9, 2008;


         one basic agreement dated December 16, concerning the "Zogota" zone;




                                                                                                                      p.3
                                                           184
  19-11845-shl           Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                            Exhibit 6 -
                                                 Part I Pg 5 of 84




         one mining concession concerning the prospection and exploitation of the iron deposits ofZogota, resulting from
         the transformation of four exploration permits initially granted for the prefectures ofBeyla, Macenta,
         N'Zerekore and Yomou, recorded in the Register of Mining Titles under number A 2006/171/DIGM/CPDM
         pursuant to Presidential Decree No. D2010/024/PRG/CNDD/SGG of March 19, 2010.


Under the Program for the Review of Mining Titles and Agreements, the Technical Committee reviewed the titles and
agreement held by VBG in order to make recommendations to the Strategic Committee, in charge of delivering an
opinion on these titles and agreement to the competent authorities.


The administrative proceedings carried out by the Technical Committee were organized so as to allow the company
holding the mining titles and mining agreement conveniently to present its observations, both orally and in writing.


Especially based on the exhibits obtained in a legal proceeding currently being conducted by American authorities and
whose authenticity does not seem doubtful, actually contested only by the minority shareholder ofVBG, but without any
evidence supporting its position, the Technical Committee considers that the titles and agreement held today by VBG
were obtained by corrupt practices, concerning the deposits of Simandou as well as those of Zogota.


In conclusion, and taking into account all of the above, the Technical Committee considers that:


         there is a series of precise and concurring indications, establishing with sufficient certainty the existence of
         corrupt practices tarnishing the mining titles and mining agreement for the deposit of Simandou, as well as for
         those of Zogota, granted to BSGR; and


         such corrupt practices render null and void the Mining Titles and the mining agreement currently held by VBG.


Such being the case, the Technical Committee considers that:


         these administrative acts could not create rights for the company that had obtained them, due to the irregularity
         tarnishing their granting proceedings;


         VBG which, in all events, is the current




                                                                                                                            p.4
                                                            185
 19-11845-shl           Doc 24-7         Filed 06/21/19 Entered 06/21/19 15:57:11                           Exhibit 6 -
                                               Part I Pg 6 of 84




        holder, may have this irregularity held against it;


        If, based on the information obtained by the Technical Committee, it is likely that the majority shareholder of
        VBG did not participate in the corrupt practices, this circumstance should not affect at all or even in part the
        recommendation to be submitted by the Technical Committee to the Strategic Committee, since the validity of a
        mining title or mining agreement is appreciated intrinsically.


Consequently, the Technical Committee submits the following recommendation to the Strategic Committee:


        to propose to the Minister of Mines to withdraw the exploration permit on Simandou blocks 1 & 2, covering a
        total area of 369 km 2 in the prefecture of Kerouane, recorded in the Register of Mining Titles under number
        A2008/132/DIGM/CPDM pursuant to Ministerial Order No. 72008/4980/MMG/SGG of December 9, 2008;


        to propose to the President of the Republic to withdraw the mining concession in the "Zogota" zone, with a total
        area of1024 km 2 straddling the prefectures ofBeyla, Macenta, N'Zerekore and Yomou, recorded in the Register
        of Mining Titles under number A 2010/171/DIGM/CPDM pursuant to Presidential Decree No.
        D2010/024/PRG/CNDD/SGG of March 19, 2010;


         then, to propose to the Minister of Mines to declare the cancellation of the basic agreement dated December 16,
        2009;


         to propose to the competent authorities to order VBG to communicate to the services of the Ministry of Mines
         all studies, reports, data, results, samples, etc. that would have been realized or obtained in the mining
         operations ofVBG in Guinea;


         to propose to the competent authorities to take all useful measures to exclude VBG, holder of the titles and
         agreement subject to this recommendation, as well as the companies that originated these corrupt practices, i.e.
         BSGR and the directly or indirectly affiliated or controlled companies of the BSGR Group, from the
         proceedings of reattribution of the titles and agreement in question.




                                                                                                                           p.5
                                                              186
   19-11845-shl            Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                               Exhibit 6 -
                                                   Part I Pg 7 of 84




The Technical Committee for the Review of Mining Titles and Agreements (the "Technical Committee");


Having regard to the Constitution;


Having regard to Law L/95/036/CTRN of June 30, 1995, containing the Mining Code of the Republic of Guinea;


Having regard to Law L/2011/006/CNT/201 l of September 9, 2011, concerning the Mining Code of the Republic of Guinea,
amended by Law L/2013/053/CNT of April 8, 2013;


Having regard to Decree D/2012/041/PRG/SGG ofMarch 26, 2012 concerning the attributions, composition and operation of the
National Mining Commission;


Having regard to Decree D/2012/045/PRG/SGG of March 29, 2012, concerning the methods for implementing a Review
Program for Mining Titles and Agreements by the National Mining Commission;


Having regard to Decree D/2013/098/PRG/SGG of May 23, 2013, concerning the methods for implementing a Review Program
for Mining Titles and Agreements by the National Mining Commission;


Having regard to the Rules of Procedure of the Technical Committee of September 9, 2013;


Having regard to all the exhibits produced and enclosed with the file, concerning in particular the written proceedings;


After hearing Mr. Joao Vidoca, representative ofVBG, and Messrs. Jean-Yves Garaud, Barthelemy Faye and Sekou Koundiano
during the meeting of December 16, 2013 in the presence of Mr. Nava Toure, President, Mr. Ibrahim Camara, Vice President,
and Messrs. Saadou Nimaga, Alhassane Camara, Salim Ahmed Halaby, Ousmane Keila, Mamatluu Taran Dalio, El Hadj
Ibrahima Bodie Balde, Ibrahima Bodie Balde, lbrahima Kalil Kourouma, members, the minutes of this meeting also being
attached to the file;


After deliberating during the meeting of March 21, 2014, in the presence of Mr. Nava Toure, President, Mr. Ibrahima Camara,
Vice President, and Messrs. Alkhaly Y amoussa Bangoura, Halaby Ahmed Salim, Saadou Nimaga, Mamadou Taran Dalio
Ibrahima Kalil Kourouma, Ibrahima Bodie Balde, El Hadj Ibrahima Balde, Abdou) Karim Sylla, Ousmane Keita, Morcire Sylla,
Seydou Bari Sidibe, members, Sidikiba Kaba and Bangaly Oulare, alternate members,


                             Submits the following recommendation to the Strategic Committee.
                                                               **
                                                                *




                                                                                                                           p.6
                                                               187
     19-11845-shl          Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                               Exhibit 6 -
                                                   Part I Pg 8 of 84




l.    Pursuant to the aforementioned laws, the Technical Committee is in charge of submitting recommendations to the Strategic
      Committee concerning the mining titles and agreements examined during the review process, so that the Strategic
      Committee would be able to issue an opinion to the Competent Authorities in the name of the National Commission of
      Mines.


2.    In this framework, the Technical Committee reviewed the mining titles and the mining agreement currently held by VBG on
      the deposits ofZogota and Simandou;


           one exploration permit on Simandou blocks 1 & 2, covering a total area of369 km 2 in the prefecture ofKerouane,
           recorded in the Register of Mining Titles under number A2008/132/DIGM/CPDM according to Ministerial Order No.
           72008/4980/MMG/SGG of December 9, 2008.


           one basic agreement dated December 16, 2009 concerning the "Zogota" zone;


           one mining concession concerning the prospection and exploitation of the iron deposits of Zogota, resulting from the
           transformation of four exploration permits initially granted for the prefectures ofBeyla, Macenta, N'Zerekore and
           Y omou, recorded in the Register of Mining Titles under number A 2010/171/DIGM/CPDM according to Presidential
           Decree No. D2010/024/PRG/CNDD/SGG of March 19, 2010.


3.    The examination of the file in question implies, pursuant to article 3 of the Rules of Procedure, a written phase and an oral
      phase, guaranteeing the rights of defense, which will be summarized below.


4.    At the end of these proceedings, which were not contested by VBG but only by this company's minority shareholder -
      BSGR - the Committee considers that the series of indications listed below, gathered by the Technical Committee, and
      which were not denied during the written and oral proceedings, leads to the reasonable certainty that the mining titles and
      the mining agreement in question were obtained under conditions vitiating their issuance.


5.    At this stage, the Technical Committee intends to recall three series of elements concerning the nature and perimeter of this
      recommendation.


6.    First of all, the Technical Committee based itself on the elements of proof in its possession - communicated to VBG and
      cited in the annex of this report - to prepare the recommendation it submits to the Strategic Committee.


7.    In fact, given the severity and importance of the facts in question, the Technical Committee focused its analysis only on the
      conditions




                                                                                                                                 p.7
                                                                 188
     19-11845-shl           Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                                Exhibit 6 -
                                                    Part I Pg 9 of 84




      for obtaining the mining titles and the mining agreement held today by VBG, and does not mention the other defaults of this
      company on its administrative or tax obligations. These defaults, which in fact could be seen, are also likely to affect the
      validity of the mining titles and the mining agreement in question.


8.    Finally, neither the analysis nor the conclusions of the Technical Committee - consultative administrative instance -
      prejudge the criminal qualifications that the facts in question would actually be likely to receive in the criminal proceedings
      conducted in parallel by the competent courts.


9.    Consequently, the Technical Committee submits the following recommendation to the Strategic Committee:


           to propose to the Minister of Mines to withdraw the exploration permit or. Simandou blocks 1 & 2, coYering a
           total area of369 km 2 in the prefecture ofKerouane, recorded in the Register of Mining Titles under number
          A2008/132/DIGM/CPDM pursuant to Ministerial Order No. 72008/4980/MMG/SGG of December 9, 2008;


           to propose to the President of the Republic to withdraw the mining concession on the "Zogota" zone, with a total
           area of 1024 km 2 straddling the prefectures of Beyla, Macenta, N' Zerekore and Yomou, recorded in the Register
           of Mining Titles under number A 2010/171/DIGM/CPDM pursuant to Presidential Decree No.
          D2010/024/PRG/CNDD/SGG of March 19, 2010;


           then, to propose to the Minister of Mines to declare the cancellation of the basic agreement dated December 16,
          2009;


          to propose to the competent authorities to direct VBG to communicate to the services of the Ministry of Mines
          all studies, reports, data, results, samples, etc. that would have been realized or obtained in the mining
          operations nfVRG in Guinea;


          to propose to the competent authorities to take all useful measures to exclude VBG, holder of the titles and
          agreement subject to this recommendation, as well as the companies that originated these corrupt practices, i.e.
          BSGR and the directly or indirectly affiliated or controlled companies of the BSGR Group, from the
          proceedings of reattribution of the titles and agreement in question.


These various points are developed below.




                                                                                                                                p.8
                                                                 189
     19-11845-shl          Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                              Exhibit 6 -
                                                  Part I Pg 10 of 84




                               TITLE I-REMINDER OF THE FACTS AND PROCEEDINGS
10. After a brief reminder of the facts, the Committee will present the main stages of the proceedings it carried out concerning
      the titles and the agreement currently held by VBG.


      I. THE FACTS
I.    The origfo of lhe inten•entions ofDSGR with the authorities
11. The family group Beny Steinmetz Resources Group ("BSGR Group") essentially carried out its activity in the sector of
      diamond and natural resources.


12. In order to expand its activity in this sector, according to the information in the possession of the Committee, at the
      beginning of 2000, the BSGR Group decided to invest in the mining sector in the Republic of Guinea.


13. In this context, the BSGR Group used the services of Mr. Frederic Cilins.


14. The latter, who was experienced in business in the Republic of Guinea and who had already worked for the BSGR Group in
      other West African countries, served as representative of this entity in the Republic of Guinea starting in 2005. As indicated
      by Mr. Frederic Cilins, the essential part of his work consisted of presenting the company and promoting its penetration
      strength into Guinea


15. The BSGR Group also resorted to several companies for the development of its activities in Guinea (together "BSGR"),
      especially the companies BSG Resources Limited recorded in Guernsey, BSG Resources (Guinea) Limited, also recorded in
      Guernsey, and BSG Resources (Guinee) Sari - a Guinean company fully and exclusively held, at the time of the facts, by
      BSGR - created to carry the titles and agreements of which the BSGR Group could benefit.


16. Legal representatives ofBSGR- successively Mr. Roy Oron, assisted by Mr. Marc Struik then, starting in 2006, Mr. Asher
      Avidan, director ofBSG Resources (Guinee) Sari- and Mr. Frederic Cilins, agent ofBSGR in Guinea, as explained below,
      contacted the Guinean authorities in order to indicate to them the wish of the BSGR Group to invest in mines in Guinea


17. In this framework, Mr. Frederic Cilins contacted Mr. Ibrahima Sory Toure, journalist, whom he knew, who then introduced
      Mr. Frederic Cilins to his half-sister, Mrs. Mamadie Toure.


18. Thus, on September 19, 2006, Mrs. Mamadie Toure was invited, particularly in the company of Messrs. Roy Oron, Marc
      Struik, Asher Avidan and Frederic Cilins, to a presentation made by BSGR, obviously as a "public relations" effort.




                                                                                                                                 p.9

                                                                 190
     19-11845-shl          Doc 24-7           Filed 06/21/19 Entered 06/21/19 15:57:11                             Exhibit 6 -
                                                   Part I Pg 11 of 84




19. In these circumstances, Mr. Beny Steinmetz and the successive representatives ofBSGR in Guinea- especially Mr. Asher
      Avidan and Mr. Frederic Cilins - asked Mrs. Mamadie Toure several times to intervene with the Head of State, her husband,
      to make him give all the instructions necessary for mining rights to be attributed to BSGR in the Republic of Guinea.


20. Several meetings were organized, especially by Mrs. Mamadie Toure, during which the representatives ofBSGR insisted
      that the company be given mining rights, first on the Zogota deposits and, afterwards, on Simandou blocks 1 and 2. The
      representatives ofBSGR- including Mr. Beny Steinmetz- attended several of these meetings and, in particular, were able
      to meet with President Lansana Conte.


21. In exchange, BSGR promised that financial compensation would be paid to the persons who contributed to the favorable
      outcome of these interventions.


2.    Gr11nting of mining titles 11nd agreement to BSGR on the deposits ofZogota and Sim11odou


22. As ofFebruary 2006, BSGR obtained two series of mining titles:


           four exploration permits covering a total area of2047 square kilometers (km2) in the prefectures ofBeyla, Macenta,
           N' Zerekore and Yomou, recorded in the Register of Mining Titles under number A2006/023/DIGM/CPDM pursuant to
           Ministerial Order No. A 2006/706/MMG/SGG of February 6, 2006, renewed for a total area of 1667 km2 and recorded
           in the Register of Mining Titles under number A2009/124/DIGM/CPDM CPDM pursuant to Ministerial Order No.
           A2009/1327 /PR/MMEH/SGG of June 10, 2009; and


           three exploration permits covering a total area of 1286 km2 in the prefecture ofKerouane, recorded in the Register of
           Mining Titles under number A2006/024/DIGM/CPDM pursuant to Ministerial Order No. 2006/707/MMG/SGG of
           February 6, 2006.

23. After obtaining these titles, BSGR tried to obtain Simandou blocks 1 and 2, at the time held by another company.


24. On July 28, 2008, a presidential decree removed all the rights to Simandou blocks 1 and 2 from the company which held
      them at the time.


25. A few months later, BSGR was able to obtain the rights to Simandou blocks 1 and 2, i.e. an exploration permit for the
      Simandou blocks 1 and 2, covering a total area of369 km2 in the prefecture ofKerouane, recorded in the Register of Mining
      Titles under number A2008/132/DIGM/CPDM pursuant to Ministerial Order No. 72008/4980/MMG/SGG of December 9,
      2008.




                                                                                                                              p.10

                                                               191
         19-11845-shl          Doc 24-7           Filed 06/21/19 Entered 06/21/19 15:57:11                              Exhibit 6 -
                                                       Part I Pg 12 of 84




    26. Finally, on December 16, 2009, BSGR executed a basic agreement with the Republic of Guinea which led to the subsequent
          grant of a mining concession in the "Zogota" zone, with a total area of 1024 km 2 in the prefectures of Beyla, Macenta,
          N'Zerekore and Yomou, recorded in the Register of Mining Titles under number A2010/171/DIGM/CPDM according to
          Presidential Decree No. D2010/024/PRG/CNDD/SGG of March 19, 2010.


    3.    Pa rallel granting of fin ancial advantages and gifts to Mrs. Mamadie Toure and to the authorities.


    27. Previously, then in parallel to granting the mining titles and the mining agreement on the deposits of Zogota and Simandou
          mentioned above, BSGR offered gifts and granted advantages to Guinean authorities and their direct entourage.


    28. Among the more substantial advantages there were, in particular, those offered to Mrs. Mamadie Toure, ifwe believe
          documents that:

\              either indicate them as explicit compensation for successful interventions to obtain mining titles and the mining
               agreement;


               or do not indicate such explicit compensation, but are found in a context that demonstrates this link, since the absence
               of technical or commercial skills of the beneficiary cannot justify otherwise such advantages granted to it by a company
               that was trying to obtain mining titles.

    29. Actually, the interested party herself has expressly recognized the facts in her affidavit dated December 2, 2013.


    30. Thus, two series of documents were established in the framework of the intervention of Mrs. Mamadie Toure on behalf of
          BSGR.


          o    The commitments undertaken by BSGR


    31. On the one hand, contractual commitments were signed by BSGR- represented by its general director- for the benefit of the
          company Matinda and Co Limited, where Mrs. Mamadie Toure was apparently the "manager":


               a memorandum of understanding dated June 20, 2007 between BSGR and Matinda and Co Limited, indicating that
               "BSGR Guinee contacted Guinean authorities in order to establish a partnership for the development and the
               exploitation ofpart of the iron deposits o/Simandou on the one hand, and Malinda and Co Limited SARL so that the
               latter would assist it with the measures and means allowing to obtain mining exploration permits." The memorandum
               of understanding also stipulated that "such being the case. and [by] joined efforts, by order No.A2007/582/MMGISGG
               ofFebruary 28, 2007, of the Ministry ofMines and




                                                                                                                                          10


                                                                                                                                    p.11

                                                                     192
  19-11845-shl         Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                               Exhibit 6 -
                                              Part I Pg 13 of 84




       Geology four mining exploration permits of uranium, covering a total area of 1413 kni2, were granted to BSGR
       Resources Guinee in the Prefectures ofLola and N'Zerekore. "Consequently, "in order to reward the efforts made,
       BSGR Guinee accepts to transfer 5% ofall its shares to Malinda and Co Limited SARL, which accepts";


       a commission contract executed on February 27, 2008 between BSGR and Matinda and Co Limited-represented by
       Mrs. Mamadie Toure, "businesswoman in Dubreka "- by which "BSGR Resources undertakes to give a total amount of
       four million dollars as commission to obtain Simandou blocks 1 and 2 located in the Republic of Guinea and covering
       the prefectures of Kereouane and Bey/a." In addition, "Matinda and Co Limited undertakes, in turn, to take all
       measures necessary to get the signature from the authorities in order to obtain said blocks for BSGR Resources
       Guinee. " Moreover, it was planned that "BSGR Resources Guinee would consider distributing the above commission
       as follows: an amount of two (2) million ofMatinda and Co Limited, with deduction of US$ one hundred (JOO) already
       paid as advance" and that "the rest of the amount will be distributed between the persons ofgood will who had
       contributed to the facilitation ofthe grant ofsaid blocks, in which BSGR Resources Guinee will act upon the quality of
       the contribution of each party. " Finally, "the entire amount will be paid without delay after signing said document ";


       a memorandum of understanding executed on February 28, 2008 between BSGR and Matinda and Co Limited-
       represented by Mrs. Mamadie Toure, "businesswoman in Dubreka"- by which BSGR Resources Guinee - represented
       by Mr. Asher Avidan - "undertakes to give [to Matinda and Co Limited] 5% of the shares ofSimandou blocks 1 and 2
       located in the Republic of Guinea and covering the prefectures ofKerouane and Bey/a."


32.    These contracts thus expressly conditioned the payment of significant amounts and participations in the mining rights
       corresponding to Matinda and Co Limited for BSGR to obtain mining rights, especially in the area ofZogota and
       Simandou blocks 1 and 2.


       o         The commitments undertaken by the company Pentler Holdings


3 3.   On the other hand, certain contracts or commitments were signed directly for the benefit of Mrs. Mamadie Toure by the
       company Pendler Holdings, where Mr. Frederic Cilins was one of the executives:




                                                                                                                          p. 12

                                                            193
19-11845-shl        Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                               Exhibit 6 -
                                           Part I Pg 14 of 84




    a memorandum of understanding was executed on February 20, 2006 between Pentler Holdings and Mrs. Mamadie
    Toure. This memorandum of understanding mentioned in particular that BSGR had to transfer 17 .65% of its capital to
    Pentler Holdings. In turn, Pentler Holdings undertook to transfer, free of charge, 33.30% of its capital to Mamadie
    Toure "as soon as Compagnie Miniere de Simandou was incorporated and had obtained the mining titles needed for
    the exploitation ofthe mining area ofSimandou, which will be attributed to it by the Republic ofGuinea";


    two letters of commitment- legalized on July 21, 2006- from Pentler Holdings to Mrs. Mamadie Toure were
    also executed. The first letter indicates that "in the framework ofthe development of its activities in Guinea, BSGR
    Guinee filed a request for a bauxite exploration permit in the areas of Touge Nord, Bake and Telemele Nord(. .. ). It is
    understood that the issuance of these exploration permits for BSGR Guinee will actually cause Mrs. Mamadie Toure to
    become a shareholder in this project by the free holding of 33.30% set forth in the terms ofthe Memorandum of
    Understanding signed between Mrs. Mamadie Toure, on the one hand, and Pent/er Holdings Ltd., on the other hand,
    dated February 20, 2006. " The second letter indicates that "in the framework ofthe development ofits activities in
    Guinea, BSGR Guinee obtained bauxite exploration permits in the areas ofTougue, Kenieba, Bafing Makana and
    Dinguiraye (. ..). It is understood that the delivery of these exploration permits to BSGR Guinee actually causes Mrs.
    Mamadie Toure to become a shareholder in this project by the free holding of 33.30% set forth in the terms of the
    Memorandum of Understanding signed between Mrs. Mamadie Toure, on the one hand, and Pent/er Holdings Ltd. on
    the other hand, dated February 20, 2006."


    a document of commitment of Pentler Holdings towards Mrs. Mama die Toure signed by both parties was
    prepared on July 8, 2010, indicating that "subject to the good development and correct fanctioning and the
    continuation of the operation conducted by our partners in the project ofSimandu[sic} in Guinea, Pent/er Holdings
    Ltd. undertakes to pay to Mrs. Mamadie Toure the additional amount ofUS$5 million, payable in two portions (each
    payment of US$2.5 million)";

    a document of commitment of Pentler Holdings towards Mrs. Mamadie Toure was prepared on August 3, 2010,
    indicating that "subject to the good development and correct functioning conducted by Pent/er and its partners in all
    activities in Guinea (commercial drugs-related, mining-related, etc.), Pent/er Holdings Ltd. undertakes to pay to Mrs.
    Mamadie Toure the




                                                                                                                       p. 13

                                                          194
     19-11845-shl          Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                           Exhibit 6 -
                                                  Part I Pg 15 of 84




         additional amount of US$5 million, payable in two portions (each payment of US$2.5 million). The first payment will
         be made 24 months after signing this document. The second payment of 2.5 million will be made 24 months after the
         first payment";


         a signed, but undated declaration of Mrs. Mamadie Toure was also drafted. This document indicated that the
         interested person, "representative ofthe company Matinda & Co. Ltd., hereby declares that she received from Pent/er
         Holdings Ltd. the amount of US$2,400,000 (two million four hundred thousand dollars) as part of our collaboration
         contract signed in 2005'';


         a signed but undated contract apparently terminating the relationships between Pentler Holdings and Mrs.
         Mamadie Toure was finally executed. This contract indicated in particular that "our collaboration contract signed in
         2005 has reached its end. Our role ofadvisor and business finder for all our projects in Guinea in the commercial,
         mining and medical fields was conducted professionally and with great success. The role ofMalinda & Co. Ltd.
         contributed to the great accomplishment of our mutual business. Following your decision to stop your activities in
         Guinea, we came to an agreement, as follows: Matinda and Co. Ltd. will receive the amount of 3.1 million for its share
         of all the activities conducted in Guinea. "


o        Payments made by Mr. Frederic Cilins to Mrs. Mamadie Toure


34.      Finally, the payments to Mrs. Mamadie Toure continued after BSGR obtained the mining titles and the mining
         agreement. Thus:


         On July 27, 2010, a check for 100,000 U.S. dollars was issued by Mr. Frederic Cilins to Mrs. Mamadie Toure;


         On August 5, 2010, a check for 50,000 U.S. dollars was issued by Mr. Frederic Cilins to Mrs. Mamadie Toure.


4.       The holding taken in BSGR by Vale


35.      On April 30, 2010- i.e. less than five months after BSGR obtained the Basic Agreement-the Brazilian company Vale
         ("Vale"), major player in the mining sector, executed a Shareholders' Agreement and a Joint Venture Framework
         Agreement with BSGR.


36.      This operation precisely consisted of Vale taking a majority holding ( 51 %) in BSGR Resources (Guinea) Limited, a
         company registered in Guernsey and holding I OU% of the capital of HSGl<. l<.esources (Guinee) Sari. BSGR remained
         shareholder with 49% ofBSGR Resources (Guinee) Limited.




                                                                                                                          p.14

                                                             195
     19-11845-shl        Doc 24-7           Filed 06/21/19 Entered 06/21/19 15:57:11                            Exhibit 6 -
                                                 Part I Pg 16 of 84




37.      After this operation, BSGR Resources (Guinea) Limited took the name "VBG Guernsey" and BSGR Resources
         (Guinee) Sari took the name VBG- Vale BSGR Guinea ("VBG") (together "VBG").


38.      The operation thus led to a modification of the capital holding by BSGR Resources (Guinee) Sari and a change ofname
         of this company, but no transfer of mining titles or mining agreement took place.


39.      Today, VBG is the holder of the mining titles and mining agreement currently under review by the Technical
         Committee.


s.       T he attempt to des troy certai n pieces of evidence


40.      In March 2013, the American Federal police (the Federal Bureau oflnvestigation, "FBI") intercepted and taped several
         conversations, locally and by telephone, between Mr. Frederic Cilins and several other interlocutors, including Mrs.
         Mamadie Toure. These recordings were transmitted by the American authorities to the Guinean authorities.


41.      In these conversations, Mr. Frederic Cilins asked Mrs. Mamadie Toure, in particular, several times, to destroy the
         copies of the aforementioned contracts.


42.      New payments made by Mr. Frederic Cilins - who said that he acted on behalf ofBSGR and in particular of Mr. Beny
         Steinmetz - to Mrs. Mamadie Toure were mentioned during these conversations.


43.      Based on these elements, on April 15, 2013 the FBI filed a complaint before the federal criminal court in New York
         against Mr. Frederic Cilins, on three counts:
                   subornation of witness
                   obstruction of a criminal proceedings;
                   attempt to destroy exhibits.


44.      The criminal proceedings conducted in the United States of America continue independently from the administrative
         proceedings conducted by the Technical Committee, a Guinean administrative instance, which is not obligated to stay
         proceedings on matters coming under the jurisdiction of another State.




                                                                                                                          p. 15

                                                                196
   19-11845-shl         Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                                Exhibit 6 -
                                               Part I Pg 17 of 84




       II. THE PROCEEDINGS


45.    The proceedings were conducted in several stages.


46.    On October 4, 2011 , the Minister of Mines requested VBG, the company holding the mining titles and agreement under
       review, to send all acts, agreements or conventions linking this Company to the State or other partners.


47.    Afterwards - on November 17, 2011 and December 13, 2011- the Minister of Mines requested VBG to send a series
       of information and documents concerning the mining titles and the mining agreement, for which purpose it had sent a
       detailed questionnaire.


48 .   On February 3, 2012, BSGR- minority shareholder ofVBG- provided certain information concerning the mining
       titles and the mining agreement.


49.    On March I, 2012, BSGR sent to the President of the Republic a letter showing the difficulties in the performance of
       the basic agreement executed on December 16, 2009.


50.    This phase allowed, in particular, national authorities to examine in detail the mining titles and the mining agreement
       held by VBG and especially to obtain information on the investment modalities of Vale in the Republic of Guinea.


51.    In the course of this analysis, national authorities were informed about various allegations concerning the conditions
       and modalities according to which the mining titles and the mining agreement on the deposits ofSimandou and Zogota
       would have been obtained by BSGR.


52.    On October 30, 2012, the Technical Committee sent VBG - the only party to the proceedings in its capacity as holder
       of the titles in question - a letter containing the aforementioned allegations and asking VBG for its observations.


53.    According to these allegations, the BSGR mining titles and mining agreement in the Republic of Guinea related to the
       deposits ofZogota and Simandou had been obtained due to the corruption of people close to the President of the
       Republic, Lansana Conte, and certain members of the Guinean Government.


54.    On November 26, 20 I 2, Vale - shareholder of VBG - indicated that it had no information concerning the facts alleged
       in the letter of the Technical Committee.


55.    On November 28, 2012, VBG indicated to the Technical Committee that the allegations concerned elements that
       seemed to have taken place before Vale's investment in Guinea. In the same letter, VBG concluded that, consequently,
       the investigations of the Committee had to be addressed to BSGR. However, in this




                                                                                                                             p.16

                                                            197
   19-11845-shl         Doc 24-7           Filed 06/21/19 Entered 06/21/19 15:57:11                              Exhibit 6 -
                                                Part I Pg 18 of 84




       letter, VBG indicated that it would cooperate with the investigations of the Committee.


56.    In reply, on December 26, 2012, BSGR, minority shareholder ofVBG, provided a legal opinion signed by a French
       Professor of Law (Professor Denys de Bechillon) and a former Section President at the Conseil d'Etat de France
       [Council of State, France] (President Daniel Labetoulle) expressing doubts as to the legality of the proceedings. In fact,
       the minority shareholder ofVBG gave incomplete answers to the allegations presented by the Technical Committee.


57 .   On December 28, 2012, VBG communicated to the Technical Committee information and documents related to the
       allegations in question.


58.    On February 15, 2013, the Technical Committee indicated by letter that VBG was the only party to the administrative
       proceedings and invited this company to complete the answers given on December 28, 2012.


59.    By a letter of February 22, 2013, VBG indicated to the Technical Committee that it had provided in its previous letters
       all the information this company had in order to answer the questionnaire.


60.    By a letter dated March 4, 2013, BSGR sustained that the Technical Committee could not request new answers to its
       questions without imposing an "excessive burden." BSGR repeated, on this occasion, its theory that the proceedings
       were illegal.


61.    On March 15, 2013, BSGR gave some specifications in answer to the questions asked by the Technical Committee,
       while sustaining that the proceedings were " illegal."


62.    On March 26, 2013, BSGR sent a letter to the Technical Committee in order to contest the good faith of the Technical
       Committee. In particular, BSGR sustained in its Jetter that the Guinean authorities worked hard to "tarnish the
       reputation of BSGR. "


63 .   On May 7, 2013, the Technical Committee sent to VBG three documents concerning the allegations of which it had
       been previously notified: a copy of the criminal complaint filed with the American federal criminal courts (with
       translation into French), a copy of the bill of indictment (with translation into French) and a copy of several contracts
       related to the facts in question.


64.    VBG, holder of the examined titles and agreement, answered on May 13, 2013, indicating that it had no information on
       the documents transmitted and that it sent these documents to its minority shareholder, BSGR.




                                                                                                                            p. 17

                                                                198
      19-11845-shl         Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                                 Exhibit 6 -
                                                  Part I Pg 19 of 84




65.      In tum, BSGR answered on June 4, 2013 through its counsels. Although this letter was drafted in English, while the
         official language of the Republic of Guinea and the procedural language is French, the Technical Committee accepted
         to examine the document. It noted that, in particular, BSGR sustained that the proceedings would be illegal and the
         documents transmitted would be "crude forgeries," prepared with the help of members of the Government of Republic
         of Guinea.


66.      Careful to detail even further the rules applicable to the procedure ofreview of the mining titles and agreements, on
          September 9, 2013 the Technical Committee adopted Rules of Procedure. These Rules, approved the same day by the
         Minister of Mines, the President of the Strategic Committee, indicate that, to guarantee the rights of mining companies,
          written and oral proceedings must be conducted by the Technical Committee.


67.       The written procedure was conducted by the Technical Committee under these conditions.


68.       By a letter ofNovember l, 2013, the Technical Committee notified VBG of its decision to continue the review
          proceedings. Thus, in this letter, VBG was asked to specify the answer that had been given on December 26, 2012.


69.       By the same letter ofNovember 1, 2013, the Technical Committee invited the representatives ofVBG to a hearing
          before the Technical Committee on December 10, 2013.


70.       In its letter ofNovember 7, 2013, VBG indicated in particular that it was "extremely concerned" by the allegations
          concerning the conditions for obtaining its mining rights.


71.       By a letter of November 19, 2013, the Technical Committee informed VBG that it would see no impediment, if it
          deems it useful, for this company to request the presence of representatives of its minority shareholder BSGR at the
          hearing. In this event, the Technical Committee indicated that it could facilitate the consular formalities for the
          interested persons, in cooperation with the competent authorities.


72.       On November 25, 2013, VBG answered the previous letter indicating, in particular, that it would be represented in the
          hearing by Mr. Joao Vidoca, its general director, and he would be assisted by its counsels.


73.       On November 29, 2013, the Technical Committee reminded in a letter to VBG that VBG had the possibility to arrange
          for the participation of representatives of its minority shareholder, BSGR, in the hearing and, in this regard, it
          confirmed that the Technical Committee could study special measures to be




                                                                                                                                p.18

                                                                199
       19-11845-shl        Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                                 Exhibit 6 -
                                                  Part I Pg 20 of 84




           taken by the competent authorities to allow the exit and entrance of the interested persons in the national territory.


    74.    On December 2, 2013, VBG indicated by letter that it had "done everything in its power to cooperate with the requests
           ofthe Technical Committee" and that, concerning the alleged corrupt practices, it would have done everything possible
           to convince BSGR, its minority shareholder, to answer the questions of the Technical Committee.


    75 .   Since the American authorities had communicated to the Republic of Guinea new elements of proof confirming the
           allegations sent to it, under the judicial cooperation between the two countries, the Technical Committee decided to
           send them to VBG on December 4, 2013.


    76.    To allow VBG to make observations about these documents in the hearing, the Technical Committee indicated to VBG
           that it could request a postponement of the hearing until December 18, 2013.

\   77.    By letter dated December 5, 2013, VBG asked the Technical Committee to postpone the hearing until December 16,
           2013.


    78.    On December 8, 2013, BSGR sent a new letter to the Technical Committee, affirming that the proceedings carried out
           by the latter were irregular and indicating that no representative of BSGR would be present in the hearing.


    79.    Since the request ofVBG for postponement had been accepted by the Technical Committee, the hearing of the VBG
           representative and its counsels took place on December 16, 2013 in Conakry, in the premises of the Ministry of State in
           charge of Economy and Finance.


    80.    During the hearing, VBG was represented by Mr. Joao Vidoca, general director ofVBG, assisted by his counsels,
           Maitre Jean-Yves Garaud, Attorney with the Paris Bar, Maitre Barthelemy, Faye Attorney with the Paris Bar, and
           Maitre Sekou Koundiano, Attorney with the Conakry Bar .


    81 .   This hearing allowed the representative ofVBG, assisted by its counsels, to make observations concerning the
           proceedings and the exhibits transmitted to VBG and to the Technical Committee, and ask the questions he deemed
           appropriate on the facts in question.


    82.    A transcript of the exchanges held in this hearing was sent to VBG on December 23, 2013, giving it a week to make
           observations on this document.


    83.    On December 30, 2013, the Technical Committee received the observations ofVBG.


    84.    On January 4, 2013, the Technical Committee, sitting in plenary meeting, took cognizance of the observations ofVBG
           and approved the minutes of the transcript of the hearing of December 16, 2013.




                                                                                                                                p.19

                                                                  200
   19-11845-shl         Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                                 Exhibit 6 -
                                               Part I Pg 21 of 84




85.    By a letter of January 16, 2014, BSGR affirmed again, in particular, that the proceedings would be irregular.


86.    On February 6, 2014, the Technical Committee, sitting in plenary session, held a meeting in order to adopt a draft
       recommendation.


87.    In a letter dated February 17, 2014, the Committee answered a letter ofBSGR dated January 16, 2014, containing
       certain criticisms on the proceedings followed. In particular, the Committee reminded that it took into account all the
       exchanges with VBG and its minority shareholder - although the latter was not a party to the proceedings - and that
       BSGR was unable to present objective and serious elements demonstrating in particular that the elements of proof
       would be forgeries.


88.    On February 21, 2014, the draft recommendation was submitted for observations to VBG.


89.    On February 25, 2014, the Technical Committee received the first observations from VBG, which requested to be sent
       the "complete report" containing the motivation of the draft recommendation.


90.    In addition, VBG declared itself "extremely concerned" in this letter, because the recommendation seemed "based
       only on actions carried out by BSGR when it was the sole owner of VBG."


91 .   Finally, VBG asked the Technical Committee to start "discussions" after receipt of its observations, if it or its minority
       shareholder wanted to do so.


92 .   On February 27, 2014, in fact, VBG sent to the Technical Committee a letter in English of the counsel ofBSGR-
       accompanied by its translation - in which the latter contested again the regularity of the proceedings and the
       authenticity of the elements of proof


93.    The President of the Technical Committee gave VBG an answer on all these various points, in a letter of March 7,
       2014.


94.    First of all, it was again pointed out that the review proceedings evaluated only the validity of the administrative acts. If
       the validity of the titles or of the agreement is affected by original defects, a subsequent modification of the
       shareholders of the owner company, which has no incidence on these original defects, cannot be enough to eliminate
       them.


95.    In addition, although there is no obligation from this viewpoint, and in a concern for transparency, the summary of the
       de facto and de jure elements that appear from the elements of proof and which motivate the draft recommendation of
       the Technical Committee was communicated to VBG.




                                                                                                                             p.20

                                                             201
  19-11845-shl          Doc 24-7             Filed 06/21/19 Entered 06/21/19 15:57:11                             Exhibit 6 -
                                                  Part I Pg 22 of 84




96.    Finally, it was pointed out that, since the proceedings had already been completed, nothing justified a new hearing of
       VBG or its minority shareholder, the latter having actually refused systematically to participate along with VBG in a
       constructive dialogue with the Technical Committee.


97.    On March 13, 2014, VBG sent a letter in answer to the Technical Committee. In this letter, VBG repeated its request
       for a copy of the complete report "to be made available to it before the Government makes a final decision concerning
       the validity of its mining rights."


98.    On the other hand, VBG communicated again to the Committee that, according to it, (i) only BSGR would be "in a
       position to provide an answer on the main points raised in the letter of the Technical Committee," that (ii) since Vale
       took the control ofVBG, VBG would not have committed any reprehensible act and (iii) VBG agreed to make "a
       significant investment in Guinea, by investing 700 million of US dollars in this project with funds advanced by Vale."


99.    Also, on March 13, 2014, the counsel of BSGR sent a letter to the Technical Committee in which it indicated that
       BSGR "will not be able to submit its answer to the Technical Committee" within the timeframe given for this purpose.
       In addition, the counsel ofBSGR indicated that this company will submit its answer "before Monday March 21, 2014
       at 5 p.m.," i.e. outside of the timeframe established by the Technical Committee.


100.   In answer, it was indicated to VBG that its observations would be analyzed. It was also reminded in this letter that
       VBG - holder of the titles and agreement under review - cannot remain uninvolved in the discussion on the merits that
       started on the validity of the titles and of the agreement.


101.   In addition, it was indicated again that "the original defects which seem, in the current state of the analysis ofthe
       Technical Committee, to vitiate the proceedings ofgranting of the titles and agreements today held by VBG cannot, in
       any case, be eliminated by the mere fact ofa change of capital composition ofthis company after the granting. "


102.   Finally, concerning the observations communicated to the Technical Committee by the counsel of the minority
       shareholder, BSGR, it was reminded for all useful purposes that VBG- the only party to the proceedings - did not
       request an extension of the term for itself.


103.   In all events, it was specified in his letter that the minority shareholder ofVBG "cannot substitute itself to the
       Technical Committee and its President to conduct the proceedings before the Technical Committee."




                                                                                                                               p.21

                                                               202
  19-11845-shl          Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                               Exhibit 6 -
                                               Part I Pg 23 of 84




104.   After the expiration of the term for filing observations established by the Technical Committee, the latter received,
       through the intermediary ofVBG, a letter from the counsel of the minority shareholder ofVBG dated March 17, 2014.
       In his letter, the counsel of the minority shareholder ofVBG contested again the legality of the proceedings conducted
       by the Technical Committee.


105.   The Technical Committee met on March 21, 2014 to examine the observations received on the draft recommendation.


106.   The Technical Committee noted that the observations made by VBG or its minority shareholder did not contribute any
       new de facto or de jure element justifying a modification of the draft recommendation.


107.   Consequently, the Technical Committee decided to maintain its recommendation, which it submits to the Strategic
       Committee.




                                                                                                                           p.22

                                                            203
  19-11845-shl           Doc 24-7         Filed 06/21/19 Entered 06/21/19 15:57:11                                Exhibit 6 -
                                               Part I Pg 24 of 84




   TITLE II - ANALYSIS OF THE CONDITIONS FOR OBTAINING THE MINING TITLES AND THE MINING
                                                             AGREEMENT


108.   Various indications, arising from the various elements of proof available to the Technical Committee, were reported to
       VBG during the written proceedings and discussed during the oral proceedings.


109.   These indications lead to two conclusions, which will be detailed below:


                  corrupt practices were carried out to obtain the mining titles and the mining agreement in question (I);
                  attempts were carried out to destroy certain elements of proof of the corrupt practices in question (II).


110.   First of all, it must be specified that the indications in question are taken from elements of proof whose authenticity was
       contested not by VBG, holder of the titles and of the agreement in question and the only party to the proceedings, but
       by the minority shareholder of this company, BSGR.


111.   The Technical Committee, however, overrode this contestation for the following reasons :


       on the one hand, the intrinsic analysis of the elements of proof led to the finding that they support each other, and this
       articulation does not seem to be the result of a construction or manipulation;


       on the other hand, the holder of the mining titles and of the mining agreement in question - VBG-on its part, did not
       issue any criticism or expressed any serious doubt during the proceedings. Indeed, this company limited itself, during
       the written proceedings, to send requests for production of documents or information to its minority shareholder and,
       during its hearing, to indicate that, since the file was currently examined by the American judicial authorities, in
       particular, they were better placed to conduct additional investigations;



       finally, although BSGR. minority shareholder of the company holding the titles and the agreement in question,
       contested in particular the authenticity of the contracts communicated to it by the Technical Committee on May 7,
       2013, the same as the documents communicated to VBG on December 4, 2013 and transmitted by it to this company;
       this criticism was not accompanied by any serious corroborating evidence.


       Thus, in order to demonstrate that the contracts communicated to it constituted "forgeries," BSGR limited itself to
       stating that the numbering of the legal stamps was not in a logical order. Yet, this element does not prove that these
       contracts would be forgeries; actually, it is specified that the basic agreement held by VBG presents the same
       characteristic.




                                                                                                                              p.23

                                                              204
     19-11845-shl        Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                              Exhibit 6 -
                                                Part I Pg 25 of 84




         Equally, the affirmations ofBSGR concerning the lack of credibility of the affidavit of Mrs. Mamadie Toure are not
         supported by any serious corroborating element.


I.       CORRUPT PRACTICES IN ORDER TO OBTAIN MINING TITLES AND THE MINING AGREEMENT IN
         QUESTION


112.     It appears from the various elements of proof available to the Technical Committee that the mining titles and the
         mining agreement in question were granted, at the time of the facts, following corrupt practices used by BSGR with the
         Guinean authorities in place at the same time.


113.     Thus, several facts seem sufficiently established.


I.       It is because Mrs. Mamadie Toure was the wife of the President of the Republic, Lansana Conte. that BSGR
         contacted her


114.     The fact that Mrs. Mamadie Toure had been, since 2000, the wife of the President of the Republic, Lansana Conte, is
         not questionable in light of the various elements of proof available to the Technical Committee concerning her.


115.     Thus, several objective elements of proof confirm the declarations of Mrs. Mamadie Toure on this point, especially the
         diplomatic passport she had, which designated her as "wife PRG" (meaning wife of the President of the Republic of
         Guinea).


116.     It is because of the closeness of Mrs. Mamadie Toure with President Lansana Conte that the representatives ofBSGR-
         especially Messrs. Roy Oron, Marc Struik, Asher Avidan and Frederic Cilins - contacted her through her half-brother,
         Mr. Ibrahima Sory Toure.


117.     Otherwise, at the time of the facts, Mrs. Mamadie Toure did not have any special competence or expertise justifying
         that a company of the size ofBSGR and the BSGR group would have contacted her to obtain her services.


118.     Consequently, the Technical Committee is convinced that the only reason for which BSGR, especially through Mr.
         Frederic Cilins, contacted Mrs. Mamadie Toure was that she was likely to exercise an influence on the Head of State,
         as his wife.


119.     The elements of proof available to the Technical Committee - and which were sent to VBG - show that this influence
         was real.


120.     In addition, these elements were confirmed by the declarations of Mrs. Mamadie Toure dated December 2, 2013 .




                                                                                                                             p.24

                                                              205
     19-11845-shl          Doc 24-7         Filed 06/21/19 Entered 06/21/19 15:57:11                                 Exhibit 6 -
                                                 Part I Pg 26 of 84




2.       It was in exchange for her intervention with the President of the Republic for BSGR to obtain the mining titles
         and agreements that Mrs. I\IJ'amadie Toure benefitted from various advantages


121.     Various documents that were available to the Technical Committee and that it was able analyze indicate the following
         points:


         Mr. Frederic Cilins, agent ofBSGR, on the one hand, and Messrs. Roy Oron and Marc Stroik, then Mr. Asher Avidan,
         legal representatives ofBSGR in Guinea, on the other hand, acted starting in 2005 in the Republic of Guinea on behalf
         ofBSGR, to facilitate the installation of this company in the country and to obtain mining titles for it;


         As of its installation in Guinea, BSGR introduced, directly through its legal representatives or through Mr. Frederic
         Cilins, a systematic policy of giving valuable gifts to Guinean authorities.

         Above all, the aforementioned representatives ofBSGR approached, through her half-brother, Mr. Ibrahima Sory
         Toure, Mrs. Mamadie Toure, wife of the President of the Republic Lansana Conte, so that she would intervene for
         BSGR with the Head of the State to grant the company mining rights, especially in the area of Zogota and on Simandou
         blocks I and 2;

         Several meetings were organized, at the request ofBSGR, by Mrs. Mamadie Toure, at her house in Dubreka or in the
         presidential palace, in particular in order to allow BSGR to present to the Head of the State and the Guinean authorities
         its wish to obtain mining titles in Guinea.


122.     First of all, as of obtaining mining titles in 2006, substantial payments and free rights of participation were received by
         Mrs. Mamadie Toure, either explicitly in exchange for her intervention in order to obtain mining titles and the mining
         agreement by BSGR on the deposits of Zogota and Simandou, or under circumstances and according to modalities that
         establish directly a link between these advantages and BSGR's obtaining mining rights;
                   i.        In particular, on June 20, 2007, a memorandum of understanding was executed between BSGR and
                             Matinda and Co Limited, where apparently Mrs. Mamadie Toure is the manager, indicating that, in
                             exchange for the effort made, which allowed BSGR to obtain mining exploration permits on
                             February 28, 2007 in the area of Zogota- in the prefectures of Lola and N'Zerekore -, this
                             company accepted to transfer 5% of all its shares to Matinda and Co Limited.




                                                                                                                             p.25

                                                                206
  19-11845-shl            Doc 24-7         Filed 06/21/19 Entered 06/21/19 15:57:11                                Exhibit 6 -
                                                Part I Pg 27 of 84




                   ii.       On February 27, 2008, a commission contract was executed by the same parties, indicating that
                             BSGR committed to give four million dollars to Matinda and Co Limited "as commission" to
                             obtain Simandou blocks 1 and 2;


                   iii.      On February 28, 2008, a memorandum of understanding was executed between the same parties,
                             indicating that BSGR committed to transfer to Matinda and Co Limited 5% of the shares of the
                             operating company ofSimandou blocks 1 and 2;


                   iv.       Indeed, on December 9, 2008, a Ministerial Order was issued to deliver to BSGR an exploration
                             permit on Simandou blocks 1 and 2 (Ministerial Order No. 72008/4980/MMG/SGG);


                   v.        The declarations of Mrs. Mamadie Toure confirm the above elements and show, in detail and
                             precisely, the conditions in which, in her presence and at her request, instructions were given by the
                             President of the Republic to the Minister of Mines to withdraw the mining title on Simandou blocks
                             1 and 2 from the company that held it at the time, and grant it to BSGR.


123.   In fact, several contracts and commitments were executed directly by Mrs. Mamadie Toure with Pentler Holdings, a
       company where Mr. Frederic Cilins was one of the executives and which, at the time, obviously acted on behalf of
       BSGR;


            i.     Thus, on February 20, 2006, i.e. soon after obtaining the exploration permit, a memorandum of understanding
                   was executed between Pentler Holdings and Mrs. Mamadie Toure, indicating that Pentler Holdings undertook
                   to transfer free of charge 33.30% of its capital to Mrs. Mamadie Toure as soon as "the mining titles needed
                   for the exploitation of the mining area ofSimandou were obtained";


            ii.    By two letters of commitment from Pentler Holdings to Mrs. Mamadie Toure, legalized on July 21, 2006, it
                   was agreed that the delivery of the exploration permits on the areas ofTougue, Kenieba, Bafing Makana and
                   Dinguiraye to BSGR would "automatically" entail the free transfer to Mrs. Mamadie Toure of 33 .30% of the
                   capital of Pentler Holdings;


            iii.   On July 8, 2010, Pentler Holdings committed to pay to Mrs. Mamadie Toure the amount of five million U.S.
                   dollars in order to take into account the success of the operations concerning the granting of the mining rights
                   of Simandou;




                                                                                                                            p.26

                                                              207
  19-11845-shl          Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                              Exhibit 6 -
                                               Part I Pg 28 of 84




       iv.   On August 3, 20IO, Pentler Holdings also promised to pay to Mrs. Mamadie Toure the amount of five million U.S.
             dollars in order to take into account the success of the operations conducted in Guinea.


124.   In addition, it also appears from signed but undated documents, especially from a declaration of Mrs. Mamadie Toure
       and a contract apparently terminating the relationships between Pender Holdings and Mrs. Mamadie Toure, that
       payments to her were actually considered, then made, by Pentler Holdings.


125.   Finally, on July 27, 2010 and August 5, 2010, two checks, respectively for 100,000 and 50,000 U.S. dollars, were
       issued by Mr. Frederic Cilins to Mrs. Mamadie Toure, who, in her affidavit, specified indeed that she received several
       payments from BSGR through Mr. Frederic Cilins.


126.   All the above elements form a series of serious and concurring indications, which allow stating that:


             Through its legal representatives, including in particular Messrs. Roy Oron and Marc Struik, then, starting from
             2006, Mr. Asher Avidan, and its agent in Guinea, Mr. Frederic Cilins, BSGR contacted Mrs. Mamadie Toure, wife
             of the President of the Republic Lansana Conte and likely to influence him, for her to intervene with the Head of
             the State to actually obtain mining titles and mining agreements on the national territory;


             Mrs. Mamadie Toure used her influence with the Head of the State, especially by organizing meetings with the
             representatives ofBSGR, to motivate him to give instructions to the Minister of the Mines in order that mining
             titles and mining agreements be actually delivered to BSGR;

             Due to these repeated interventions of Mrs. Mamadie Toure with Guinean authorities at the request ofBSGR,
             several mining titles and a mining agreement related to the deposits of Zogota and Simandou were actually
             granted, as of February 2006, to this company which, however, did not have any significant experience in the
             mining sector concerned by the deposits in question, and therefore allowing to doubt the existence of sufficient
             technical and financial capacity to succeed in these mining operations, a condition required by the mining law in
             force;


             Directly related to these interventions, financial advantages were contractually promised and grated by BSGR to
             Matinda




                                                                                                                          p.27

                                                              208
  19-11845-shl             Doc 24-7           Filed 06/21/19 Entered 06/21/19 15:57:11                                 Exhibit 6 -
                                                   Part I Pg 29 of 84




              and Co Limited, where apparently Mrs. Mamadie Toure was manager (memorandum of understanding of June 20,
              2007, commission contract ofFebruary 27, 2008, memorandum ofunderstanding of February 28, 2008);


              These contracts are devoid of any ambiguity, establishing expressly a direct link between the significant
              advantages for Matinda and Co Limited - whose real activity in the "medical or commerciaI" field, as mentioned
              in the contracts, has not been established - and BSGR obtaining mining rights, especially in Simandou blocks 1
              and 2;


              In direct exchange for the aforementioned interventions, financial advantages were also promised and granted to
              Mrs. Mamadie Toure by Pentler Holdings - obviously acting on behalf ofBSGR- especially taking in it a free
              holding of 33.30% of the capital and, twice, the payment of 5 million U.S. dollars (memorandum ofunderstanding
              of February 20, 2006, letters of commitments legalized on July 21, 2006, letters of commitment of July 8, 20 IO
              and August 3, 2010, in particular);


              Just as the above, these documents are devoid of any ambiguity, establishing expressly a direct link between the
               significant advantages for Mrs. Mamadie Toure and BSGR obtaining mining rights in the deposits ofZogota and
               Simandou blocks 1 and 2;

127. Thus, it results from the above that BSGR obtained the mining titles and the mining agreement in question promising to pay,
    ancl incleed paying, several times, directly or indirectly, significant amounts to Mrs. Mamadie Toure, wife of the Head of
    State, for her to use her influence on behalf ofBSGR.


128. Thus, the Technical Committee considers that BSGR obtained the mining titles and the mining agreement currently under
    review subsequent to corrupt practices.


129. In addition, no other logical and complete interpretation of the aforementioned elements of proof is plausible and, in fact, no
    such other interpretation has been proposed by the holder of the titles and the agreement in question or by the shareholders
    of this company, be they majority or minority.


130. Moreover, the Technical Committee vainly asked itself, given the perfectly concurrent character of the indications gathered,
     about the plausible character of a different analysis: no element of the file allows giving a different interpretation than that of
    the Technical Committee on the facts in question.




                                                                                                                                p.28

                                                                 209
  19-11845-shl            Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                                Exhibit 6 -
                                                 Part I Pg 30 of 84




131. Concerning alternative explanations, proposed, as the case may be, by the interested parties, the Technical Committee points
    out that, under article 3 of the Rules of Procedure, "in the absence ofanswer to the questions asked, or in the event of
    manifestly insufficient answers, the holder is reputed to have agreed with the facts mentioned in the notification, if the entire
    file cannot reasonably lead to a different conclusion. "


132. In this precise case, the facts stated above were not the subject of plausible explanations from VBG or, communicated
    through this company, from its shareholder BSGR.


133. Indeed, during the written proceedings as well as the oral proceedings, neither VBG nor its shareholders (Vale or BSGR)
    proposed any explanation of the various facts.


    o    During the written proceedings
         VBG, the company currently holding the mining titles and agreement, and which has two shareholders (BSGR with
         49% and Vale with 51 %), indicated that it cannot give answers concerning facts prior to the entry of Vale into its
         capital and therefore, according to its affirmations, systematically transmitted to BSGR the questions and requests of
         the Technical Committee for information;


         BSGR, in tum, provided imprecise or dilatory answers, and then, when documents were sent to it, limited itself to
         denying overall facts that were proven, and contesting the authenticity of the exhibits as well as the competence of the
         Technical Committee, without otherwise supporting its denials.


         Thus, BSGR did not provide any evidence to contest the elements of proof of which this company was notified.


         In addition, although, in tum, Mr. Frederic Cilins prepared an affidavit, it actually contradicted several of the
         affirmations ofBSGR during these proceedings.


    o    During the oral proceeding
         VBG, represented during the hearing by persons who obviously were closer to the majority shareholder than the
         minority shareholder, indicated that Vale had initiated verifications before acquiring the rights it currently holds in
         VBG, but that it had not found elements that would lead it to doubt the legality of the mining titles and the mining
         agreement held at the time by BSGR.


         It gave as an example demonstrating the accomplishment of such steps the fact that, by a letter dated March 19, 2010,
         VBG had asked the Guinean authorities whether they had any




                                                                                                                               p.29

                                                                210
  19-11845-shl          Doc 24-7         Filed 06/21/19 Entered 06/21/19 15:57:11                               Exhibit 6 -
                                              Part I Pg 31 of 84




       knowledge of corrupt practices taking place when the mining titles and mining agreement in question had been
       delivered.


       As to the documents communicated by the Technical Committee and materially establishing the corrupt facts, VBG
       considered that it was not the best place to appreciate their evidentiary force and scope and that these documents only
       reinforced the worries it may have felt and the questions it may have had.


       So, in substance, VBG did not have any concrete element to bring to the Technical Committee concerning its
       investigations prior to the time when it had been sent the documents mentioned above, and it affirmed that it could not
       give any useful explanations when it was in the presence of these documents either.


       BSGR, in turn - it seems, if we believe what VBG says - had been requested several times by the latter to participate in
       the hearing organized by the Technical Committee. VBG also affirms that it had told BSGR that the Technical
       Committee was willing to facilitate the consular formalities for the represenlalivt:s ofBSGR who wanlt:li lo partidpalt:
       in the hearing. Consequently, BSGR refused to participate in this hearing along with VBG, yet a company in which it is
       a 49% shareholder.


134.   Taking into consideration all of the above, the Technical Committee is convinced that both the mining titles and the
       mining agreement currently under review were obtained as a result of corrupt practices.




                                                                                                                         p.30

                                                            211
 19-11845-shl          Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11                               Exhibit 6 -
                                              Part I Pg 32 of 84




II. THE ATTEMPTS TO DESTROY CERTAIN ELEMENTS OF PROOF


135.   In addition, the Technical Committee finds, in fact, that various elements of proof obtained indicate that:


       since March 2013, Mrs. Mamadie Toure was repeatedly approached by Mr. Frederic Cilins, who obviously tried to
       maintain the contact with her and presented himself several times as acting on behalf of BS GR, especially on behalf of
       Mr. Beny Steinmetz, as he expressly mentioned in a conversation with Mrs. Mamadie Toure on April 11, 2013;


       Mr. Frederic Cilins asked Mrs. Mamadie Toure several times and especially on March 25, 2013 and April 11, 2013, to
       destroy contracts signed by her and establishing the remuneration for her intervention with President Lansana Conte for
       the purpose of the delivery of the mining titles and agreement to BSGR;

       Mr. Frederic Cilins promised to make new payments to Mrs. Mamadie Toure (especially one million U.S. dollars on
       April 11, 2013 and "400," i.e. 400,000 U.S. dollars on April 14, 2013); the conversations between these two persons
       concerned mainly the amount claimed by Mrs. Mamadie Toure.

136.   In addition, the Technical Committee notes that the attempts to destroy these contracts at the initiative of Mr. Frederic
       Cilins, acting on behalfofBSGR, would have been completely irrelevant if these contracts were forgeries, as affirmed
       by the minority shareholder ofVBG. Indeed, the Technical Committee cannot understand the interest of these attempts
       and the payment of significant amounts to destroy documents which were just "crude forgeries," as affirmed by the
       minority shareholder ofVBG.


137.   Such being the case, the Technical Committee considers that these attempts to destroy evidence referred to in the
       complaint provide sufficient proof concerning the actions of Mr. Frederic Cilins who, acting on behalf of BSGR,
       intended to prevent the discovery of the truth concerning the corrupt facts in question.


138.   On the other hand, there are no consistent and complete alternatives of the aforementioned elements of proof. On this
       point, the Technical Committee refers to the developments presented in the two previous pages.


139.   In conclusion, and given all of the above, the Technical Committee considers that:




                                                                                                                           p.31

                                                             212
 19-11845-shl             Doc 24-7         Filed 06/21/19 Entered 06/21/19 15:57:11                                Exhibit 6 -
                                                Part I Pg 33 of 84




                                       ANNEX- LIST OF ELEMENTS OF PROOF 1


         Declaration of Mrs. Marnadie Toure dated December 2, 2013 accompanied by the enclosures referred to in the
         declaration itself;


         Affidavit of Mr. Frederic Cilins dated November 26. 2012;


         Written transcript, by bailiff's official report, of the audio recording of conversations between Mr. Frederic Cilins and
         in particular Mrs. Mamadie Toure;


         Copy of the checks for 10,000 and 50,000 U.S. dollars signed by Mr. Frederic Cilins to the order of Mrs. Mamadie
         Toure, accompanied by the statement of the bank account;


         Invoices ofMatinda & Co for the amounts of998,000 and 2,000 U.S. dollars;

         Criminal complaint filed on April 15, 2013 before the American federal district court;

         Memorandum ofunderstanding executed on June 20, 2007 between BSGR and Matinda & Co;


         Commission contract executed on February 27, 2008 between BSGR (represented by Mr. Asher Avidan) and Matinda
         &Co;


         Memorandum ofunderstanding executed on February 28, 2008 between BSGR and Matinda & Co;

         Memorandum of understanding executed on February 20, 2006 between Pentler Holdings and Mrs. Mamadie Toure;


         Letters of commitment legalized on July 21, 2006 between Pentler Holdings and Mrs. Mamadie Toure;


         Commitment of Pentler Holdings dated July 8, 2010 to Mrs. Mamadie Toure;

         Commitment of Pentler Holdings dated August 3, 2010 to Mrs. Mamadie Toure;


         Contract and declaration, signed but undated, apparently putting an end to the relationship between Pender Holdings
         and Mrs. Marnadie Toure.




1 These exhibits are also being kept at the disposal of the members of the Strategic Committee at the headquarters of the
Technical Committee.




                                                                                                                             p.34

                                                               213
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 34 of 84




                          Exhibit No. 1




                                                                            p.35

                                     214
     19-11845-shl       Doc 24-7       Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                            Part I Pg 35 of 84




1.     My name is Mamadie Toure. I was born in 1982 in Dubreka, Guinea. I normally reside in
       Jacksonville (Florida), United States of America. I have attached my ID to this statement, in Exhibit
       I. (The ID has been edited to hide my address.)

2.     I had this statement drawn up in accordance with the obligations arising from my cooperation with
       the Government of the United States. I sign this statement voluntarily and conscientiously, and I
       certify the truth and the accuracy of every detail included herein, to the best of my recollection. With
       the exception of the contracts I have signed with BSGR and Pentler Holdings, and my own bank
       statements related to the bank accounts that I hold in the United States, I did not have access to any
       document relating to the events discussed below. In particular, this includes the documents that I left
       in Sierra Leone and all of the statements of my foreign bank accounts, among other things. Once I
       receive them, I could add more details and check some things. I understand that this statement may
       be used in legal proceedings in the Republic of Guinea ("Guinea"), and I authorize such use.

3.     I have provided this information in response to specific questions that I was asked. I have recounted
       below some of the meetings that took place. While other meetings, events and conversations also
       took place, I have focused on the meetings and events addressed in the questions asked. In addition,
       as regards the meetings recounted, I have only described parts of these meetings and conversations,
       in response to the specific questions asked.

4.     I met Lansana Conte in 2000, when he was president of Guinea. My father and President Conte had
       known each other since their service in the army. My older sister used to cook for President Conte,
       and I met President Conte on one occasion when my sister cooked for him. At the time, I was still
       living in Dubreka, where the President owned several properties.

5.     Shortly after my meeting with the President, the latter asked my father to get me married. In 2000, I
       became the fourth wife of the President.

6.     Following my marriage to the President, I received my own home in Dubreka. I did not live in the
       same house as the President, but we spent time together at my house in Dubreka and in the
       President's villa. The President supported me financially. The President and I used to discuss
       political issues, and I shared with him my thoughts on these topics.

7.     I dealt with Beny Steinmetz Group Resources ("BSGR") after Fode Soumah, who was back then
       Minister of Youth and Sports, had called me to tell me that an investor wanted to meet me. It was the
       first time I met Fode Soumah, although I knew who he was because he knew my family. The next
       day, Fode Soumah and other individuals visited me in Dubreka together with Frederic Cilins.
       Soumah introduced those present, including Frederic Cilins, who used to work for Beny Steinmetz
       and BSGR. Cilins told me BSGR absolutelywanted to operate iron mines.




                                                                                                         [initials]


                                                                                                          p.36

                                                      215
     19-11845-shl        Doc 24-7      Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                            Part I Pg 36 of 84




    8.   Cilins and Soumah said that BSGR wanted to invest in mines in Guinea and asked me to put them in
         touch with my husband. Cilins and Soumah said that if BSGR were to obtain the mining permits, 12
         million dollars would be distributed to Guineans, including ministers and officials, myself included,
         that would be necessary, if the meeting with my husband were successful.

    9.   I signed several contracts with BSGR. For example, in 2006, BSGR asked me to sign a document
         titled Memorandum of Understanding (the "Memorandum of 2006"), which I signed at home, in
         Dubreka. Cilins brought me the papers to sign and explained to me what it was. I do not recognize
         the signatures of the other persons on the Memorandum of2006 because it was not signed in my
         presence. The Memorandum of2006 did not have the stamp of Pentler Holdings affixed at the time I
         signed it. Cilins read to me the contract and I asked him why Pentler Holdings appeared there. Cilins
         told me that Pentler Holdings was acting on behalf of BSGR. I consulted with a lawyer about the
         contract, which I then signed. After my signing of the Memorandum of 2006, a lawyer later returned
         to give me a copy thereof; the document had a signature for Pender Holdings and the clerk's stamp
         affixed. A true and accurate copy of the original memorandum is attached hereto in Exhibit 2.

\   10. The President and Cilins met for the first time in a presidential palace in Conakry. I spoke with the
        President so that he agreed with the meeting, and I spoke with the presidential guard so that Cilins
        and the others could enter the office. I personally introduced Cilins to the President, and I explained
        that Cilins represented BSGR and that BSGR was interested in operating mines in Guinea.

    11. During the meeting, the President called the Minister of Mines, Ahmed Tidiane Souare, introduced
        Cilins to Souare, and ordered Souare to examine how he could help Cilins and BSGR.

    12. After the meeting, BSGR filed a permit application, but the mining permits were not granted
        immediately. Cilins asked me to find out why the permits of BSGR were delayed. I called Souare to
        talk about it, and BSGR obtained two mining blocks shortly after, and I knew it was the "Simandou
        North and South" blocks.

    13. Once BSGR has received the mining rights for Simandou North and South, Cilins and my brother,
        Ibrahima Sory II Toure ("Ibrahima Toure"), both told me that Beny Steinmetz would shortly come to
        Guinea with the money. When Steinmetz arrived, I organized a meeting with the President.
        Steinmetz, Cilins, Michael Noy, lbrahima Toure, Marc Struik, and Patrick Saada attended the
        meeting. This meeting took place in the courtyard of a palace. The meeting went awry after Cilins
        told the President that BSGR also wanted to buy all the diamonds that the President held personally.

    14. At the end of the meeting that went wrong, Steinmetz, Noy, Cilins, lbrahima Toure, Asher Avidan,
        Saada, Issiaga Bangoura, and Struik went to Dubreka, where they found me at the residence of
        President Conte. Steinmetz asked to see me, and so I met Steinmetz and others. Steinmetz said he
        was glad I had helped BSGR to obtain the permits for Simandou North and South. Steinmetz said he
        needed further assistance with the President to obtain the blocks 1 and 2 of Simandou. Steinmetz has
        offered to give me five percent of the turnover of BSGR in Guinea. He told me that I had to discuss
        the blocks 1 and 2 of Simandou with the President.




                                                          2
                                                                                                          [initials]


                                                                                                           p.37

                                                        216
 19-11845-shl        Doc 24-7      Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                        Part I Pg 37 of 84




15. At the end of the meeting with Steinmetz, lbrahima Toure gave me USD 200,000. I spoke to
    President Conte about the 200,000 dollars, and he told me it was my good luck.

16. In September 2006, I attended a reception hosted by BSGR in Guinea to present BSGR to the
    Guinean officials. Asher Avidan invited me to the reception because if we were seen together, BSGR
    would be given credibility.

17. On June 20, 2007, I signed another contract titled Memorandum of Understanding (the
    "Memorandum of2007"). This contract was concluded between BSGR Guinea and my company,
    Matinda. We signed the contract after BSGR Guinea received the mining rights for the uranium
    mines. The contract was supposed to transfer five percent of BSGR Guinea to my account. Beny
    Steinmetz, Marc Struik, Asher Avidan, Patrick Saada, Isiagga [sic] Bangoura and lbrahima Toure
    were present when I signed the contract. Marc Struik signed for BSGR Guinea. A lawyer took the
    document to authenticate it and then gave me a copy. A true and accurate copy of the original
    Memorandum is attached hereto in Exhibit 3.

18. BSGR still wanted the blocks 1 and 2 ofSimandou. At the beginning of 2008, Asher Avidan and
    Issiaga Bangoura came to meet me at the President's house in Dubreka. Avidan really wanted my
    help to secure blocks 1 and 2, and he told me that BSGR needed new contracts because Struik was
    no longer manager ofBSGR in Guinea (although he subsequently came back). At this meeting,
    Avidan called Beny Steinmetz and put the phone on speaker so that I could hear the voice of
    Steinmetz. I recognized his voice, and Steinmetz told them to give me what I wanted. I continued to
    refuse to sign the contracts and I dismissed Avidan and Bangoura.

19. The next day, Issiaga Bangoura brought two draft contracts to my house in Dubreka. I told him to
    leave them. I read them carefully, and I made some changes. The following day, I called Bangoura
    asking him to come by and take the amended contracts. He did. He returned the next day with two
    typed contracts, none of which had been signed by Asher Avidan. I told him they should be signed
    and bear the stamp of BSGR, otherwise I would not sign them. When he returned with the contracts
    signed and stamped, I signed them both.

20. The contracts were titled Commission Contract and Memorandum of Understanding. The
    Commission Contract between BSGR and my company, Matinda, stipulated that I was going to be
    paid two million dollars ifBSGR received the blocks 1 and 2. Under the Memorandum of
    Understanding, I was entitled to five percent of the proceeds of the mines of blocks 1 and 2. A true
    and accurate copy of the Commission Contract is attached hereto in Exhibit 4, and a true of the
    Memorandum of Understanding is attached hereto in Exhibit 5.




                                                    3
                                                                                                    [initials]


                                                                                                    p.38

                                                   217
  19-11845-shl       Doc 24-7      Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 6 -
                                        Part I Pg 38 of 84




21. BSGR asked me to tell the President that Rio Tinto was supposed to give two blocks to the Guinean
    government. The President told me to have BSGR meet with him when I was ready.

22. Thereafter, Beny Steinmetz, Marc Struik, and Frederic Cilins came to Dubreka because they wanted
    to meet with President Conte. We went to Brameya to meet the President. The President was very
    busy, but he accepted the meeting because I had asked him. I remained next to the President during
    the meeting. Steinmetz gave the President a small car encrusted with diamonds to "greet the
    president." (Around the same date, I also received one of these cars, and the Minister Souare
    received one as well.)

23. Beny Steinmetz told the President that he wanted to develop blocks 1 and 2, and he offered money to
    the President. The President refused. The President explained to Steinmetz his relationship with my
    father. The President told Steinmetz that he entrusted me to Steinmetz, meaning that I was there to
    help BSGR.

24. Later on, I brought Asher Avidan and lbrahima Toure to a meeting with the President, which I also
    attended. During this meeting, I asked the President to give the blocks 1 and 2 to BSGR. The
    President called Mamady Sam Soumah, Secretary-General to the President, and told him to
    investigate the contract of Rio Tinto and determine whether the two blocks of Rio Tinto should be
    taken over. Sam Soumah said he would do so.

25. Asher Avidan contacted me later, once the blocks 1 and 2 had not been immediately granted to
    BSGR. Avidan, the President, and myself met in a presidential palace. During this meeting, the
    President summoned Sam Soumah. Sam Soumah came with the proposal to share the four blocks
    among four companies, but the President told Sam Soumah to distribute them between BSGR and
    Rio Tinto. The President told Sam Soumah to prepare a decree by which blocks 1 and 2 would be
    confiscated from Rio Tinto.

26. While the decree was pending, before it was signed, I also received two Land Cruisers. The Land
    Cruisers was delivered by A vidan and another man, and A vidan told me that the Land Cruisers came
    from Steinmetz. The President told me to keep one Land Cruiser and give the other to his children so
    they could use it during vacations.

27. Over time, I had received several presents from BSGR. Asher Avidan gave me a necklace which
    A vidan claimed to have received when he visited Beny Steinmetz in Israel. Later, Avidan gave me a
    white gold chain adorned with seven diamonds.

28. Around the time of the decree taking away the blocks 1 and 2 from Rio Tinto, Asher Avidan asked
    me to come to the offices ofBSGR. During this meeting, Avidan showed me a bed on which U.S.
    currency was spread. Avidan told me that there were 1,000,000 U.S. dollars there and they were for
    me. Avidan then placed the money in a bag and gave it to me.

29. Once the decree confiscating the blocks 1 and 2 from Rio Tinto had taken effect, BSGR and several
    other companies filed applications for the mining rights for the blocks 1 and 2. BSGR was concerned
    with the competition with other companies for these blocks. Asher Avidan called me again and asked




                                                    4
                                                                                                  [initials]


                                                                                                   p.39

                                                   218
 19-11845-shl        Doc 24-7       Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                         Part I Pg 39 of 84




    me to meet with him and the President. I called the President and asked him if we could meet and if
    Lounceny Nabe, the new Minister of Mines, could attend the meeting. The next day, Avidan, myself
    and others went to the small palace for a meeting with the President. In the presence of Avidan, the
    President said that one day I would be expelled from BSGR. Avidan promised the President that this
    would not happen. The President then called Nabe into the room. The President told Nabe to give the
    blocks 1 and 2 to BSGR. Nabe said he understood. In early December 2008, the blocks 1 and 2 were
    granted to BSGR.

30. In December 2008, my husband died and was replaced by a military government. After 40 days of
    mourning, I was forced to flee to Sierra Leone.

31. After I had spent several months in Freetown, Avidan sent a representative ofBSGR to Sierra Leone
    to give me $50,000 in new money on a beach near Freetown.

32. During the summer of 2009, Issiaga Bangoura came to Freetown in a BSGR company car with a
    statement which I signed on August 2, 2009. He told me that BSGR no longer wanted me in the
    company and that I had to sign the document. The statement provided that I would receive $4 million
    in four installments to finalize my payments with BSGR.

33. Later in 2009 I received an electronic transfer of $998,000 at Rokel Commercial Bank, from an
    account belonging to Ghassan Boutrous, a Lebanese. Boutrous sold equipment in Guinea and worked
    for Avidan for the transfer of money in this transaction. I received $2,000 separately, resulting in a
    total payment of one million dollars.

34. I went to Jacksonville and I used part of the money to buy a house for myself and my family. I then
    returned to Freetown. While I was there, I received an additional payment of $998,000, which I
    understood as coming from BSGR.

35. BSGR finally stopped paying me as per the contracts that we had signed. I tried to obtain the
    payments from BSGR, and I eventually turned to the new Guinean government for their help. I
    called the Chief of Staff of the army for assistance. He said he would help me if I sent him copies of
    the contracts I had with BSGR. He also told me that the new Minister of Mines, Mahmoud Thiam,
    advocated for BSGR in their dispute with me.

36. The Chief of Staff eventually talked to President Konate about my contracts with BSGR, saying that
    he had seen them personally. According to the Chief of Staff, President Konate said that this should
    not happen to the widow of a president. President Konate told Thiam that BSGR had to pay what it
    owed me.

37. After my discussion with the Chief of Staff, Michael Noy and Patrick Saada visited Freetown several
    times. During a meeting with Noy, he asked me to sign undated documents that put an end to my
    previous agreements with BSGR, the new documents entering into force instead. Noy told me to




                                                     5
                                                                                                     [initials]


                                                                                                     p.40

                                                   219
     19-11845-shl        Doc 24-7        Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                              Part I Pg 40 of 84




        keep these documents secret. The documents stipulated that I had received $2.4 million and that I
        was to receive $3.1 million more. I signed them. A true and accurate copy of these documents is
        attached hereto in Exhibit 6.

    38. Later on, in July 2010, Michael Noy returned with a new contract according to which I was supposed
        to receive $5 million in two installments; I signed this contract, too. Finally, in August 2010 he
        returned with another contract stipulating I would be paid $5 million in two installments over the
        next four years. Each time he returned, he told me that Beny Steinmetz wanted an amendment in the
        form or substance of the contract. A true and accurate copy of these documents is attached hereto in
        Exhibit 7.

    39. Over the years, after the signature of these contracts, BSGR transferred money to my accounts in
        Guinea and Jacksonville (Florida). I understood that the total amount of this money replaced the five
        percent of the mining rights that I was supposed to hold.

    I declare that the above information is true and correct to the best of my recollection.
\

         [hw:] 02/12/2013                                [signature]
        Date                                   Mamadie Toure

    ST ATE OF FLORIDA

    COUNTY OF [hw:] Duval

    Certified (or stated) under oath and signed in my presence today, [hw:] December 2, 2013 by Mamadie
    Toure.

                    [stamp:] THOMAS L. DI VITA, II
                               Commission# DD 996126
                               Expires May 27, 2014
                               Bonded Thru Trey [illegible] Insurance 800-385-7019
                    [AUTHENTICATION STAMP]                        [signature]

    Personal knowledge _ _ OR ID presented X

    Identity card presented [handwritten:] Florida Learner License # T600-540-82-501-0




                                                             6
                                                                                                        [initials]


                                                                                                        p.41

                                                            220
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 41 of 84




                                      1




                                                                           p.42

                                    221
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 42 of 84




                                                                            p.43

                                     222
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 43 of 84




                                   [blank page]




                                                                            p.44

                                     223
    19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                   Part I Pg 44 of 84




\




                                          2




                                                                                p.45

                                          224
19-11845-shl     Doc 24-7         Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                       Part I Pg 45 of 84




                                           [illegible stamp]

                            MEMORANDUM OF UNDERSTANDING


 By and between the undersigned

 Mrs. Mamadie TOURE, business woman, national of Guinea, residing in Dubreka

                                                                                 party of the first part

 And

 PENTLER HOLDINGS LTD, with its head office in Akara Building, 24 Castro Street, Wickhams
 Cay 1, Road Town, Tortola, British Virgin Islands, represented by Mr. Avraham LEV RAN

                                                                              party of the second part

 Whereas

 The Company named BSGR Guinea approached the Guinean authorities with a view to establishing a
 partnership for the development and mining of part of the iron deposits of SIMANDOU.

 As part of this project, BSGR Guinea submitted to the Guinean authorities a proposal for the grant of
 a shareholding of 15% to the Republic of Guinea and a shareholding of 5% to Mrs. Mamadie
 TOURE, as local partner. To this effect, BSGR Guinea will found, together with the Republic of
 Guinea, a public corporation named Compagnie Miniere de SIMANDOU.

 In order to integrate the shareholding of Mrs. Mamadie TOURE, BSGR Guinea will transfer 17.65%
 of its capital to Pentler Holdings Ltd, of which 33.30% of the capital will be allocated to Mrs.
 Mamadie TOURE.


 It is hereby agreed as follows

 Article 1:

 Pentler Holdings Ltd undertakes to transfer to Mrs. Mamadie TOURE, for free, a shareholding of
 33.30% of its capital, as soon as the Compagnie Miniere de SIMANDOU is established and obtains
 the mining rights for the operation of the mining area of SIMANDOU, which will be granted to it by
 the Republic of Guinea.



                                                                                           Page 1 of 2




                                                                                                  p.46

                                               225
19-11845-shl       Doc 24-7        Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                        Part I Pg 46 of 84




                                   [stamp:] Court of I st Instance of Konakry 2
                                              Republic of Guinea
                                                   Chief Clerk
                                                  [duty stamp]

 Article 2

 Pender Holdings Ltd will pay Mrs. Mamadie TOURE dividends for her shareholding of 33.30%, as it
 does for the other shareholders, after the debts contracted by the Compagnie Miniere de SIMANDOU
 for the operation of the mining area by said company have been repaid and the first dividends have
 been paid to Pender Holdings Ltd.

 Article 3

 This Memorandum, which is binding on the parties, enters into force on the date of its signature.



 Signed in Conakry on February 20, 2006


 Drawn up in 2 original copies


 Mrs. Mamadie TOURE

 [signature]


 Pentler Holdings Ltd, represented by Mr. Avraham LEV RAN

 [stamp:] PENTLER HOLDINGS Ltd.
          Alcara Building, 24 De Castro Street,                  [signature]
             Wickhams Cay I, Road Town,
                    Tortola, B.V.I.
                   reg. no. 682814
                                                                 [stamp:] SEEN FOR THE PHYSICAL
                                                                  AUTHENTICATION OF THE SIGNATURES
                                                                          CONAKRY, [hw:] 03/01/06
                                                                                 CHIEF CLERK

                                                  [Stamp:] Court of I st Instance ofKonakry 2
                                                                  Republic of Guinea
                                                                       Chief Clerk
                                                                        [Signature]


                                                                                                  Page 2 of 2




                                                                                                       p.47

                                                      226
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 47 of 84




                                   [blank page]




                                                                           p.48

                                     227
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 48 of 84




                                      3




                                                                            p.49

                                      228
19-11845-shl       Doc 24-7            Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                            Part I Pg 49 of 84




 [illegible stamp]
 [duty stamp:] REPUBLIC OF GUINEA
                    DUTY STAMP
                    1,000 FRANCS
                       [illegible]
                               MEMORANDUM OF UNDERSTANDING

 BY AND BETWEEN THE UNDERSIGNED

 MATINDA AND CO.LIMITED-SARL, single-member company,                                 hereinafter abbreviated
 "MACO", with its head office in Dubreka, Republic of Guinea.
                                                                                        Party of the first part
 And

 BSGR Ressources Guinee SARL, company governed by the Guinean law, with its head office in
 Conakry
                                                                  Party of the second part

 Whereas
 The Company named BSGR Guinea has approached the Guinean authorities to establish a partnership
 for the development and mining of part of the iron deposits of SIMANDOU on the one hand, and the
 Company named MATINDA AND CO-LIMITED -SARL so that the latter assists it in the process of
 obtaining the mining exploration permits.
 Thereupon, as a result of joint efforts, by the Order No. A2007 /582/MMG/SGG of February 28, 2007
 of the Ministry of Mines and Geology, four mining exploration permits for uranium mining covering
 a total area of 1,413 km2 were granted to BSGR Ressources Guinea in the Prefectures of Lola and
 N'zerekore;
 Thus, the parties freely agree to the following:
 In order to reward the efforts provided, BSGR Guinea agrees to transfer 5% of all its shares to
 MA TINDA AND CO-LIMITED-SARL which accepts the transfer.
 This Memorandum, which is binding on the parties, enters into force on the date of its signature.
 Signed in Conakry on [hw:] JUNE 20, 2007
 Drawn up in 2 original copies

 BSGR Ressources Guinee                                         MATINDA AND CO LIMITED Sari
 [signature]                                                               Manager
 [hw:] MANAGING DIRECTOR                                            Mrs. Mamadie TOURE
                                                                          [signature]
                                     [square stamp:] SEEN FOR THE PHYSICAL
                                     AUTHENTICATION OF THE SIGNATURES
                                              CONAKRY, [hw:] 07/2 0/07
                                                    CHIEF CLERK
                                 [round stamp:] Court of I st Instance ofKonakry 2
                                               Republic of Guinea
                                                  Chief Clerk
                                                   [Signature]




                                                                                                         p.50

                                                    229
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 50 of 84




                                   [blank page]




                                                                            p.51

                                     230
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 51 of 84




                                      4




                                                                           p.52

                                     231
19-11845-shl     Doc 24-7       Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 6 -
                                     Part I Pg 52 of 84




                                    COMMISSION CONTRACT


 By and between the undersigned:

 BSG Resources, represented by Mr. ASHER AVIDAN, Operations Manager authorized for the
 purposes hereof,

 And,

 MATINDA AND CO LIMITED, represented by Mrs. MAMADIE TOURE, business woman in
 DUBREKA.

 It was agreed as follows:

                                          UNDERTAKING

 BSG Resources undertakes to give a total amount of four million dollars as commission for obtaining
 the Simandou blocks 1 and 2 , located in the Republic of Guinea and covering the prefectures of
 KEREOUANE and BEYLA.

 MATINDA AND CO LIMITED undertakes, on its part, to take all necessary steps to obtain the
 signature of the authorities for the said blocks in favor of BSG RESOURCES GUINEA.
 BSG Resources intends to divide the commission above as follows:
 An amount of two (2) million for MATINDA AND CO LIMITED with USD one hundred (100)
 already paid in advance.

 The remainder of the amount will be distributed among the people of goodwill who would have
 contributed to the facilitation of the granting of said blocks, BSG Resources Guinea deciding on the
 distribution depending on the quality of the contribution of each party.
 The full amount will be paid immediately after the signature of said document.
 In addition, BSG Resources undertakes to complete, in a reasonable time, the educational
 infrastructures, property of Matinda and co limited in the Republic of Guinea.

                                        Drawn up in duplicate

 Conakry, February 27, 2008

        On behalf of BSG Resources Guinea              On behalf ofMATINDA AND CO LIMITED
                     [signature]                                      [signature]
              Mr. A VIDAN ASHER                                 Mrs. MAMADIE TOURE
         [stamp:] B.S.G.R. Resources Guinea
                 Operations Manager




                                                                                                p.53

                                                232
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 53 of 84




                                      5




                                                                           p.54

                                     233
19-11845-shl      Doc 24-7       Filed 06/21/19 Entered 06/21/19 15:57:11             Exhibit 6 -
                                      Part I Pg 54 of 84




                        MEMORANDUM OF UNDERSTANDING

 By and between the undersigned

 BSG Resources Guinea, represented by Mr. AVIDAN ASHER, Operations Manager,

 And,

 MATINDA AND CO. LIMITED, represented by Mrs. MAMADIE TOURE, business woman in
 DUBREKA.

 It was agreed as follows:

 BSG Resources undertakes to give 5% of its shares of Simandou blocks 1 and 2 , located in the
 Republic of Guinea and covering the prefectures ofkerouane and beyla.

                                         Drawn up in duplicate

 Conakry, February 28, 2008

        On Behalf of BSG Resources Guinea             On behalf ofMATINDA AND CO LIMITED
                    [signature]                                      [signature]
             Mr. AVIDAN ASHER                                 Mrs. MAMADIE TOURE
          [stamp:] B.S.G.R Resources Guinea
                  Operations Manager




                                                                                             p.55

                                                234
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 55 of 84




                                   [blank page]




                                                                           p.56

                                     235
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 56 of 84




                                      6




                                                                            p.57

                                     236
19-11845-shl        Doc 24-7        Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                         Part I Pg 57 of 84




                                         Agreement between:
           Pentler Holdings Ltd.                                      Matinda & Co. Ltd and

                                                                              Mamadie Toure

  Our collaboration agreement signed in 2005 expired.
  Our role as advisor and business provider for all our projects in Guinea in the commercial, mining and
  medical fields was successfully and professionally fulfilled.

  The role ofMatinda & Co. Ltd. has contributed to the great success of our mutual business.
  Following your decision to cease your activities in Guinea, we have reached an agreement as follows :

  Matinda & Co. Ltd. will receive the amount of $3.1 million for its contribution to all the activities
  carried out in Guinea.

  The two companies Pentler Holdings Ltd. and Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners
  and advisers irrevocably undertake to guarantee absolute confidentiality on all our common business
  conducted in Guinea and not to disclose, directly or indirectly, any common business.

  Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners and advisers hereby undertake not to publish,
  directly or indirectly, any of the contracts signed with a third party, to respect full responsibility for
  our activities in Guinea and not to use, directly or indirectly, any document, contract or agreement
  signed or not signed, written or oral.

  Matinda & Co Ltd hereby undertakes not to contact, directly or indirectly, orally or in writing, any of
  the Guinean companies with which we have had collaborations, contracts, verbal or written
  agreements; not to resort, directly or indirectly, to legal proceedings without the prior written consent
  of Pentler and its associates.




          [Initialed:]     MT                                         M-LV




                                                                                                               p.58

                                                     237
19-11845-shl           Doc 24-7          Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                              Part I Pg 58 of 84




  Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners and advisers hereby withdraw, irrevocably
  and definitively, without reservations and conditions, any kind of undertaking or obligation contracted
  with Pentler Holdings Ltd and its business partners.

  By signing these documents, Matinda & Co. Ltd. and Mrs. Mamadie Toure certify their irrevocable
  consent and they irrevocably undertake not to use these documents in relation with a third party.

  Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners and advisers undertake to take responsibility
  for all the complaints, actions, concerns or any other requests filed by Guinean institutions,
  companies, and individuals against Pentler Holdings Ltd and / or its partners.

  Pentler Holding Ltd wants to thank you for this collaboration since 2005 and for all the support that
  Matinda & Co. Ltd. has given us.

  This contract irrevocably supersedes and cancels any written or verbal agreement signed between
  Matinda & Co. Ltd, Mrs. Mamadie Toure, her partners and advisers, and Pentler Holdings Ltd and/ or
  its partners or any other entities with which Pentler Holdings Ltd and Matinda & co Ltd were in a
  business relationship in Guinea during the period 2005-2010.

  Signed in Freetown on ... ........ . .............. . ... ...... .



  Mrs. Mamadie Toure                        Matinda & Co. ltd          Pentler Holdings Ltd.
                                                                       [stamp] PENTLERHOLDINGS LTD
  [signature]                                                          [signature]


  Witness [signature] [illegible stamp]

  Witness ................................. .




                                                                                                          p.59

                                                               238
19-11845-shl              Doc 24-7              Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 6 -
                                                     Part I Pg 59 of 84




                                                             Statement



  I, Mrs. Mamadie Toure, legal representative of the company named Matinda & Co. Ltd, hereby
  declare that I received the amount ofUSD 2,400,000 (two million four hundred thousand dollars)
  from Pentler Holdings Ltd., according to our collaboration agreement signed in 2005.




  Signed in Freetown on .... ......................... . ... ... ..



  Mrs. Mamadie                                                           Matinda & Co. Ltd
  Toure

  [signature]




  Witness [signature]


  Witness ........... . ... ... ....... .. .. . ..... .. .




                                                                                                   p.60

                                                                239
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 60 of 84




                                     7




                                                                            p.61

                                      240
19-11845-shl       Doc 24-7       Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                       Part I Pg 61 of 84




  Subject to the proper implementation and functioning and the next stages of the operation
  conducted by our partners on the Simandou project in Guinea, the company Pender
  Holdings Ltd undertakes to pay an extra sum of 5 million USD to Mrs. Mamadie Toure,
  payable in two instalments (each instalment of2.5 million USD).
  The defmitive dates of these payments shall be communicated a maximum of 48 hours after
  the date of signature of this document.

  Signed in Freetown on [handwritten:] 07/08/2010


  Mrs. Mamadie Toure                                             Pender Holdings Ltd


  [signature]                                                    [signature]




                                                                                                    p.62

                                                 241
19-11845-shl       Doc 24-7       Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                       Part I Pg 62 of 84




  Subject to the proper implementation and functioning, and the proper execution of the next stages of
  the operations conducted by Pentler and its partners in all of its activities in Guinea (commercial,
  medical, mining, etc.), the company Pentler Holdings Ltd undertakes to pay an extra sum of 5 million
  USD to Mrs. Mamadie Toure, payable in two instalments (each instalment of2.5 million USD). The
  first payment shall be made 24 months after signature of this document. The second payment of2.5
  million shall be made 24 months after the first payment.
  The company Matinda & Co. Ltd and Mrs. Mamadie Toure hereby undertake to refrain from making
  use of this document in any manner, directly or indirectly, and using this document against the
  company Pentler and/or its partners and/or its associates in Guinea and elsewhere.
  Mrs. Mamadie Toure hereby undertakes to take full responsibility for all actions taken in Guinea by
  any third party against Pentler and/or its associates.


  Signed in Freetown on [handwritten:] 08/03/2010

  On behalf ofMatinda & Co. Ltd
  Mrs. Mamadie Toure

  [signature]
  Pentler Holdings Ltd

    .. '.                                           --~    1              --
     L, 1                                              ,



                                                           {= fJ rr A'I   o /'J\,e~ -      1
                                                                                           ~         t EJ\f




                                                                                                         p.63

                                                    242
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 63 of 84




                          Exhibit No. 2




                                                                            p.64

                                     243
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 64 of 84




                                   [blank page]




                                                                            p.65

                                      244
19-11845-shl      Doc 24-7       Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                      Part I Pg 65 of 84




                                              Testimony

    I, Frederic Cilins, born on December 15, 1962 in Antibes, of French nationality, certify the
    accuracy of the following.

    BSGR informed me of the allegations made by the Guinean authorities against it and in which my
    name is menlioned and queslioned me aboul Lhese allegalions.

    I have worked for years in the field of import-export and international trade. I am constantly
    looking for business opportunities wherever they arise. In the course of my career, I have done
    business in many different countries and I have acquired a strong mobility and adaptation
    capability.

    I have been in Africa since the early 2000s, first in Kenya and Uganda, then in Congo, Angola,
    and fmally in West Africa. In Guinea, my work focused in particular on the purchase and resale of
    pharmaceuticals. In 2005, I learned about the existence of BSGR and I understood the interest it
    might take in developing mining projects in Guinea.

    Having there a possibility to access the BSGR group, I put a lot into analyzing the mining aspects
    in Guinea and, given my strong local presence, I offered my assistance and cooperation to BSGR.

    I quickly realized the importance of the Simandou mountains and the outrage of all Guineans I
    had met caused by the total inertia of the mining companies present in the country for several
    years, whose exploration activity had been very limited. Being able to appreciate the
    responsiveness and dynamism of BSGR due to its smaller size and private nature, I thought that
    there was an opportunity for both Guinea and BSGR. An advantage in my relationship with
    BSGR was the fact that I was familiar with the environment, which they were not, as well as
    being a French speaker, a requirement in Guinea.

     Outside Guinea, I worked with BSGR in Liberia, Mali and Sierra Leone on projects that were not
     always successful.

     During the numerous meetings with the Ministry of Mines and the Centre for Mining Promotion
     and Development (CPDM), I thus presented BSGR and the projects carried out by this group. In
     particular, I presented the Koidu diamond mine in Sierra Leone, the copper and cobalt mines in
     the Democratic Republic of Congo (KOY, Kananga and Tilwezembe mines, the Kolwezi
     processing plant, the electrical refinery in New Luili), the copper and cobalt mines in Zambia
     (Baluba mines, Muliashi deposit, Chambishi foundry). I also presented the ferronickel mine and
     plant in Macedonia and Kosovo, and the steelworks in Baku. The group had also been the
     majority shareholder of AngloVaal Mining in South Africa. I insisted on the technical capabilities
     of the group, in particular in engineering, where their company named Bateman is one of the
     leaders in the field and has a strong presence in Africa.

                                                                                              [initials]
                                                                                               000039




                                                                                                       p.66

                                                 245
19-11845-shl     Doc 24-7        Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                      Part I Pg 66 of 84




                                                                                                       2

    I have never tried to hide my cooperation with BSGR. However, I have always specified that I
    was not an employee of BSGR but an independent agent. But the essential part of my work was to
    present the company and to promote its strike force.

    At my initiative, BSGR thus filed applications for iron ore exploration permits, which it obtained
    in February 2006 for the areas north and south of Simandou which had never been the subject of
    exploration nor permit application before. A few months later, it also filed applications and
    obtained exploration permits for bauxite in the prefectures of Dinghiri, Mali and Koubia. I
    subsequently assisted BSGR in setting up base in the country which was perhaps secondary but
    essential and critical. On this occasion I have seen the importance and rapidity of the efforts made
    by the group to start the operations.

    I was obviously taken to meet with President Conte, probably two or three times. I talked to him
    about BSGR and the work performed by it. During one of our meetings, I brought him a watch as
    a present. I do not remember the exact value of that watch, but I can certify that it was less than
    USO 5,000. I had not informed BSGR of my initiative, as it was a local custom seen in Guinea as
    simple good manners. Guineans call this custom the "kola". In addition, I purchased this watch
    myself and I also covered all the other costs, and I have never asked BSGR for reimbursement.

    The president was not a mining specialist. He was a military man, with a special liking of
    agriculture. He nevertheless insisted on the importance of Simandou to the country and repeated
    to me during a meeting that "the Guineans are watching us" and that BSGR had to make every
    effort.

    In general, my contacts within the Guinean administration were very sensitive to the commitment,
    the reliability and the results ofBSGR on field and that in a context where Guinea, whose subsoil
    contains iron reserves among the most important of all Africa, had never yet been able to extract
    the least significant amount.

    In the early days of my presence in Guinea, i.e. several months before I met BSGR, I had met
    Mrs. Henriette Conte, wife of the President of the Republic Lansana Conte.

    Like other wives of African heads of state, she ran a charity.

    For my part, I have never donated pharmaceuticals to this charity or any other organization run by
    Mrs. Conte or to Mrs. Conte personally. I know, however, that pharmaceutical companies that
    distributed their products in Guinea might have donated goods to Mrs. Conte's organization. I
    have never been involved in any capacity whatsoever in these operations, which I believe to have
    occurred prior to my meeting with her.

    During this period I also met Mr. Ibrahim Toure, well-known Guinean journalist who clearly
    stands out from the others. He told me everything about his country. He introduced me to his half-
    sister Miss Mamadie Toure, who carried out some import and resale activities in the agro-food
    sector he thought might


                                                                                               [initials]
                                                                                                000040




                                                                                                        p.67

                                                   246
19-11845-shl       Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                   Part I Pg 67 of 84




  [page repeats]




                                                                                p.68

                                         247
19-11845-shl       Doc 24-7       Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                       Part I Pg 68 of 84




                                                                                                       3

  interest me given my other activities. I met with her several times at her house in Dubreka and I did
  some business in this sector with her. As far as I remember, she carried out her activity in a personal
  capacity and not as a company. I have never known her to have any business, let alone accounts
  outside Guinea. On the occasion of our contacts, Mrs. Toure told me she had a potentially
  diamantiferous property in the zone of Forecariah and asked if it would be of interest to BSGR. I
  shared this information with the company, whose geologist, after performing a soil analysis, prepared
  a mission report unfavorable to the development of the project. BSGR has thus declined Mrs. Toure's
  offer.

  To my knowledge, the relations between BSGR and Mrs. Toure were limited to this possible business
  opportunity. I have never asked Mrs. Toure to speak in favor ofBSGR to anyone and especially not to
  the president, to whom, as far as I know, she has never been married.

  My knowledge of Mrs. Toure, who spoke French badly and seemed not to have any connections to the
  business community, led me to doubt that she could have any links with the Guinean administration or
  any influence over it. It seems to me in particular excluded that she ever decided to organize meetings
  within the Ministry of Mines. In any case, I have never known her to participate in these meetings or
  in their organization. As far as I understood, it seemed to me that Mrs. Toure was attributed some
  supernatural powers, products of the African culture, the nature or effects of which remain unknown
  to me, and which gave her a certain social status. I can confirm that Mrs. Toure has never been
  present at our meetings with the president or has never even been kept informed of these meetings by
  me or, to my knowledge, by BSGR, including during the project stage and during the setting up of the
  appointments.

  I am not aware of any gifts or payments made by BSGR to Mrs. Toure. As for myself, whenever I
  brought her presents, such as for example, a bottle of perfume, it happened of course without
  informing or reporting to BSGR, because it was part of the "local courtesy" and I wanted to maintain
  good relations with someone who was part of the local community.

  Finally, I certify that I have never made any payments, even more so hidden, to anyone in or outside
  of Guinea on behalf of BSGR, nor have I taken any payment obligation on its behalf in this regard.
  During a meeting at the Ministry of Mines in February 2006, in the presence of the press and many
  officials, Mr. Roy Oron, then CEO of BSGR, officially gave to the Minister a miniature "formula 1"
  race car. Given the circumstances, I did not consider it was an object of value.

  I stopped assisting BSGR Guinea and I left the country in 2006, as I had no pending business there.
  BSGR had recruited at the time a "Country Manager" in the person of Mr. Asher Avidan.


  [signature]                              [handwritten:] Drawn up in Antibes
                                                           on 11/26/2012




  000041




                                                    4
                                                                                                        p.69

                                                    248
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 69 of 84




                          Exhibit No. 3




                                                                            p.70

                                     249
19-11845-shl       Doc 24-7       Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                       Part I Pg 70 of 84




 Professional Civil Partnership
       Yann JEZEQUEL
     Christine PINHEIRO
  And Anne-Sophie GRUEL                                            SENT LETTER
      Associated Bailiffs
        44 rue Poliveau
         75005 PARIS




                                             [logo] BAILIFF




                                  CERTIFIED REPORT

  YEAR TWO THOUSAND TIDRTEEN, NOVEMBER TWENTY-NINTH
 AT THE REQUEST OF:

 THE GOVERNMENT OF THE REPUBLIC OF GUINEA, represented by the President of the
 Republic in office
 Address for service located at the law-firm DLA PIPER UK LLP
 17 rue Scribe 75009 PARIS


 WHICH STATES:

 That it takes high interest in transcribing the phone records and the conversations between Mamadie
 Toure and Frederic Cilins.

 Which asks me, as a consequence, in order to ensure the protection of its rights, to note all relevant
 findings and to prepare a report.

 THEREFORE, COMPLY1NG WITH THIS REQUISITION:

 I the undersigned, Christine PINHEIRO, bailiff at the Tribunal de Grande Instance of PARIS
 [Superior Court], residing at 44, rue Poliveau 75005 PARIS,

 Hereby certified that I received today, at my office and to my attention, a closed envelope,

 I SAW, RECOGNIZED AND FOUND THE FOLLOWING:




                                                                                                         I
                                                                                                  p. 71

                                                 250
19-11845-shl            Doc 24-7               Filed 06/21/19 Entered 06/21/19 15:57:11                                    Exhibit 6 -
                                                    Part I Pg 71 of 84




 Professional Civil Partnership
       Yann JEZEQUEL
     Christine PlNHElRO
  And Anne-Sophie GRUEL
      Associated Bailiffs
        44 rye Poliveau
         75005 PARIS




 I opened the envelope and I found an USB stick inside it.

 I found that this USB stick contains:

 - the following folders:


  ,_.1     :us.2013, call 1
                                                          -I
                                                               J,l b,2013', Cllll2
                                                                                               _ J 3,20.2013. 1:dl 3
   _J      J,?S.2013, ON Me:etlng wllh
           arm                                       ____J     i, 10.201 J,Call -1             ,___J   oi.11,2013 Call S




   _J      i.11.2013, CaU lO



           4.11.20!3.    ~ l'lle&tvig   with
                                                 I


                                                     --   J •1. 11.2013. caM II
                                                               4. 11.201 J.cw m1111ttno with
                                                                                               _J      i,Jl,2013, Ca~ !2



                                                                                                                     cw rnettlng !Mth
   _J
  I_       Ctltrr:; 7.-45-9FM                         J CfiM         INPM                      ,_J     '1.11.2013.
                                                                                                       Orts


 - a draft transcript.

 I found that the folders contain audio records.

 I have listened to each of the audio files.

 I subsequently took note that the transcript on the USB stick is the exact transcript of said recordings
 and it is reproduced below:




                                                                                                                                         2
                                                                                                                                    p.72

                                                                      251
19-11845-shl       Doc 24-7       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                       Part I Pg 72 of 84




                        RECORDING OF A PHONE CALL OF MARCH 15, 2013

 Transcript of a phone call between Frederic Cilins ("FC") and Mamadie Toure ("MT").


 REFERENCES:

       Folder: 3.15.2013 Call 1 / Device 1

       File:      2_0ut_mama1634_03-15-2013_070354PM.wav


 0:00:00          BEGINNING OF RECORDING

       FC:     Hello.

       MT: Hello yes Frederic, good evening.

       FC:     Oh, Mamadie.

       MT: [Laughs]

       FC:     So you. Incredible. What have you done to me?

       MT: I was upset.

       FC:     I have been looking for you - but everything is well, I am well and you, how are you?
               That's what worries me. How are things going for you?

       MT: I'm fine, I'm fine, I'm fine.

       FC:     Everything all right? Oh la la la la. You've disappeared like that. You've disappeared.
               Everything okay? Is the little one all right? Everyone okay?

       MT: Yes, she's fine.

       FC:     Good, all the better. That's good.

       MT: Yes.

       FC:     Well, that's good. Well, bah listen, as Ceny told you, I'm, I'm here in the United States.

       MT: Mmmmmm.

       FC:     So I don't know, sometime next week, whenever you want. You tell me the day that suits
               you.

      MT: Mmmmmm.

      FC:      And then that's it. We'll meet and chat a bit.

       MT: Ok.

                                                          I
                                                                                                    p.73

                                                    252
19-11845-shl     Doc 24-7        Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                      Part I Pg 73 of 84


                                                                                     CONFIDENTIAL


   FC:   Ok? I don't know, what day is best for you? because I have some stuff to do here and there,
         this way I know how to organize my time and leave that day free.

   MT: But first, what do you offer me? Before we meet. What have you got for me?

   FC:   What do I have for you? You already know what I have for you, I want to see you and talk to
         you and you - you know, when we left the last time we talked and you told me: "Listen, look
         into it and see if you can get something right away," and then here we are. It is you who
         called me on Saturday or Sunday. On Monday I tried to call you because I had a positive
         response. I tried to call you to tell you that and since then I have not managed to reach you.
         That's what. Just that - you know, since then I wanted to tell you that. So uh ... it was already
         good news, you know? that you already have something - the thing which you had asked me
         for in fact. You had told me: "Can we get - if we can get something right away, that's fine,
         because like that, it allows me to do that, and that, and that." So that's what.

   MT: Ok. So everything is settled now?

   FC:   Everything has been settled for a while now, because right after I obtained - I don't
         remember who I had on the telephone - but after that I could not reach you, so I left a
         message. I - well, you know what. You know well. So I don't know how you want to do this,
         but well we cannot do this over the phone.

   MT: Mmm mmm. [inaudible - sounds of television/radio]

   FC:   Ok?

   MT: [inaudible]

   FC:   So uh that's all, and then, listen, otherwise nothing more. As for that thing - well I think that
         anyway, but I learned that the old man is very sick. I did not know that.

   MT: Who - who is very ill?

   FC:   The old man there, the boss. He has - I think he has cancer and it's pretty serious.

   MT: Really?

   FC:   It's pretty serious. Yeah.

   MT: Really?

   FC:   Yeah, yeah. Apparently he has - he has a bad cancer. He has a bad cancer and he's very
         concerned because he won't last as far as I know.

   MT: [inaudible]

   FC:   Ah. Well that's the news - it's something I found out not so long ago. And when I spoke with
         Ceny about it, Ceny told me he knew, but 1 didn't. I thought you also knew. I don't know, or
         maybe Ceny misunderstood, I wouldn't know. In any case, what I'm telling you, that's for
         sure. What I'm telling you, that's for sure.

   MT: [Inaudible] He is still kicking.


                                                  2
                                                                                                    p.74

                                                253
19-11845-shl      Doc 24-7       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                      Part I Pg 74 of 84


                                                                                     CONFIDENTIAL


   FC:   Yes, he is - well, until now at least, he is. So far, anyway he is still there. What do you want
         to do? He is still there. Ok?

   MT: Ok.

   FC:   Um ... So, look. Do you want me to call you back to set a day? Should I call back - you will
         think about it and tell me tomorrow what day would be good for you?

   MT: Ok.

   FC:   Eh? Will you think about it?

   MT: Ok.Ok.

   FC    All right then.

   MT: Do you want me to bring the files or [inaudible]?

   FC:   That's up to you. Whatever. If you want to - we must first meet and clarify the details and
         then we do it. But first we must meet and talk about it.

   MT: Ok.

   FC:   So if you want me to uh I can fly in to meet you. As you wish, it is your decision.

   MT: Ok.

   FC:   Just decide what is easiest for you and we do it like that.

   MT: Ok. Ok.

   FC:   Ok?

   MT: Ok.

   FC:   All right then.

   MT: Yeah.

   FC:   Good well listen. I wish you a good evening and I'm glad - I'm glad you called me, that we
         talked and that we are going to see each other. But most of all, what is important is that you
         tell me the day, because if you want, on Monday that doesn't work for me, but Tuesday is
         fine with me if you want, I can - we can do that.

   MT: Okay. Tuesday?

   FC:   Tuesday if you want, yes.

   MT: Ok.

   FC:   That's because I have to look for tickets. I must look for plane tickets and all that. So if you
         want we'll talk tomorrow morning.


                                                  3
                                                                                                   p.75

                                                 254
 19-11845-shl       Doc 24-7      Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                       Part I Pg 75 of 84


                                                                                     CONFIDENTIAL


     MT: Okay, I'll think about it.

     FC:   Think about it and if you want, we'll talk tomorrow morning, not too late, so I can still buy
           plane tickets.

     MT: Ok. what time in the morning?

     FC:   Ok it works. I don't know, I don't know. I must check the flight schedules and check all that.

     MT: Ok. ok

     FC:   I don't know the schedules there.

     MT: Ok.

     FC:   But I' 11 check.

     MT: Ok.

     FC:   Ok?

     MT: Ok.

     FC:   All right then. We'il talk tomorrow morning right?

     MT: Ok. Thank you.

     FC:   Well, thank you, good night.

     MT: Good night.

     FC:   Thanks. Ciao ciao. Bye.

0:06:40    END OF RECORDING




                                                   4
                                                                                                    p.76

                                                 255
 19-11845-shl        Doc 24-7        Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                          Part I Pg 76 of 84


                                                                                       CONFIDENTIAL



                     RECORDING OF A PHONE CALL OF MARCH 16, 2013

Transcript of a phone call between Frederic Cilins ("FC") and Mamadie Toure ("MT").


REFERENCES:

      Folder: 3.16.2013 Call 2 / Device 1

     File:     4_0ut_mama1634_03-16-2013_050315PM.wav



0:00:00        BEGINNING OF RECORDING

               FC:    Hello?

               MT: Hello, hello, Frederic.

               FC:    Yes, how are you Mamadie?

               MT: Fine, how are you?

               FC:    Fine. Yes, I'm fine,just fine. Okay. Have you received my text message?

               MT: I received it, yes.

               FC:   That's it. I can arrive at nine o'clock and I leave at half past three, something like
                     that.

               MT: But unfortunately, Tuesday I don't have the time - I said unfortunately I can't on
                   Tuesday because I have a doctor appointment.

               FC:   No, it's fine, we can push it for Wednesday if you want. It's up to you. I was
                     suggesting Tuesday because I can't come on Monday but afterwards, on Tuesday,
                     Wednesday, the day you want.

               MT: I'll call you later to tell you on what day we can meet next week because -

               FC:    Ahhh next week, hold on! Next week I'm leaving. I'm leaving on Tuesday the
                      26th. So uh next week it's going to be complicated.

               MT: You know why? Because [inaudible], I have an appointment with them because I
                   also have to sign the papers with them.

               FC:    With what? What market?

               MT: [Panera] market.

               FC:    What's that?



                                                   5
                                                                                                     p.77

                                                   256
19-11845-shl    Doc 24-7        Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                     Part I Pg 77 of 84


                                                                                  CONFIDENTIAL




          MT: [Panera]. I'll see the fish and then the fruits.

          FC:   Ah okay. And you'll do that in the United States?

          MT: Yes. [inaudible] so they should start [inaudible] so ifl'm not there to sign, that's
              not good.

          FC:   Yes, but what day do you have that? You don't know yet?

          MT: That's because I have an appointment with them, too. After the hospital, I have an
              appointment with them, too. But I don't have an appointment with them on
              Tuesday anyway.

          FC:   Do you know yet on what day that will be?

          MT: No, I know, but that - it'll take me a while. Because - I'd rather meet with you next
              week because -

          FC:   Well yeah. Yeah.

          MT: They sent me letters about what to do and there is a lot to be done.

          FC:   I understand.

          MT: Then they have to install something-there's something they install-settle things
              with the bank and then a lot of stuff. And where to install - which means contracts.
              For example, contracts with the bank, contracts for payment of the TV and then
              with the bank, they want to determine where we'll put it and then sign everything.

          FC:   Okay, okay. But this project, where are you doing it?

          MT: I'm doing it in Jacksonville. I told you.

          FC:   Oh okay. Okay, okay. Well listen, that's good. That's good. And the financing for
                it, have you found the financing, it's all good?

          MT: No, but I told you that. With the little I had, I told you I had to do it. I told you,
              remember, with the fish and the fruit?

          FC:   Yes, yes. That's good. And well listen, if you want, otherwise we can push it for
                the end of the week. If you want, I can come. Because we could - we only have to
                meet for an hour, an hour and a half or so - it won't take longer than that. So, if you
                want, ifl arrive at nine o'clock in the morning, I can take a cab and then I can meet
                you somewhere in town, this way you don't have to come to the airport if you
                want.

          MT: Yes, but when you're there, when you're in a meeting, you are focused. Everyone
              is focused because if you do not focus, the thing [inaudible], it's over. Because
              even with the people there [inaudible] they will come, sit down, they will cook and



                                               6
                                                                                                 p.78

                                              257
 19-11845-shl   Doc 24-7    Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 6 -
                                 Part I Pg 78 of 84


                                                                            CONFIDENTIAL


                they will see [inaudible]. So he will ask for me to be there. And everyone eats
                [inaudible then the call is dropped].

0:04:38    END OF RECORDING




                                            7
                                                                                          p.79

                                           258
 19-11845-shl        Doc 24-7      Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                        Part I Pg 79 of 84


                                                                                      CONFIDENTIAL


                     RECORDING OF A PHONE CALL OF MARCH 16. 2013

Transcript of a phone call between Frederic Cilins ("FC") and Mamadie Toure ("MT").


REFERENCES:

     Folder: 3.16.2013 Call 2 / Device 1

     File:     8_0ut_mama1634_03-16-2013_051039PM.wav



0:00:00        BEGINNING OF RECORDING

               FC:   Hello?

               MT: Hello yes.

               FC:   Yes ah I don't know, the phone wasn't working.

               MT: Yes, I had no [inaudible].

               FC:   Yes, look, I don't know. You do what you can. As for me, it's that I cannot stay
                     later than Tuesday because I have things to do - I have meetings scheduled later in
                     Europe and I absolutely have to go back. So if you want, I can come on Saturday,
                     Sunday, I don't know. As you wish. Listen, that's all I can say. I'm free on those
                     days. It is up to you to choose the day that suits you, okay? Hello?

               MT: You want me to tell you when it's more convenient for me. When it's more
                   convenient for me is what I'm telling you.

               FC:   So what day? Monday then? Next week, on Monday?

               MT: I cannot tell you exactly if it will be on Monday. Let me check my schedule with
                   the girl who is helping me and I'll call you back. Next week.

               FC:   Ok. Ah, if you call me back next week, it's too late well because I'm telling you -
                     Tuesday, Tuesday night, I'll be on the plane, I cannot change that.

               MT: Why am I telling you this? It's because of my meetings. Like I told you. It's
                   because of my meetings.

               FC:   I understand. Yes, go ahead.

               MT: If I'm not at the meetings, here it's not like in Guinea. If you don't go to a meeting,
                   everything will be lost.

               FC:   Yes, yes, yes I understand what you mean. But afterwards if you want, even if you
                     have your meeting and all that, you can escape for an hour. If I come - I come to
                     see you, for an hour we can talk, it won't be a problem. Right?



                                                    8
                                                                                                    p.80

                                                    259
19-11845-shl    Doc 24-7        Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 6 -
                                     Part I Pg 80 of 84


                                                                                  CONFIDENTIAL


          MT: How will I escape the meeting? I can't escape. How am I going to escape. No.

          FC:   No, but I mean - it's not escaping. I mean, if you're there in Jacksonville, I come to
                see you for an hour. Even if you have things to do, you can free yourself for an
                hour anyway. That's what I'm saying. Do you understand?

          MT: That's what I was telling you. Did you or didn't you come to see me Frederic?
              Let's tell the truth. You came to find me, I was [inaudible].

          FC:   No, but I - that's what I'm saying Mamadie. Listen carefully. What I'm saying is
                that I understand you have a lot of meetings and everything. But you cannot tell me
                that during a whole week, you cannot give me an hour if I come to see you. You
                tell me any day, from what time to what time. I'll plan my time to come. I'm not
                saying you should go anywhere, I'm not telling you to do anything. I'm just saying
                one hour - you make yourself available for one hour somewhere and you tell me:
                "This day, you can make yourself free for an hour?" and I'll leave and I come to
                see you. In an entire week, you can certainly find one hour when I can come see
                you where you are even if you do not come to the airport and so on. Do you
                understand?

          MT: Frederic, if I tell you I have meetings, you must believe me. It's just like when you
              have meetings and you can't - [inaudible]. When you have a meeting, do you
              usually say - that someone they can come tell you [inaudible]. They will take me
              for someone who is not responsible.

          FC:   No, but you're right. Of course you're right. But I'm telling you, you're not - there
                are 24 hours in a day and there are seven days in a week. You are not in meetings
                the whole day. There has to be one hour when you can be free so we can talk. Do
                you agree? That's what I'm saying.

          MT: Can you understand that I have meetings, I will be tired, I have the child. This is
              not easy. I need to think of myself. There is no one who will take care of my child.

          FC:   Well listen, you know. There is no problem. I'll let you do as you want. Mamadie,
                me, I' 11 tell you, I will not get on my knees.

          MT: Even my sister who helps me, she has her child who is sick, [inaudible]. He is five
              months old. The child is sick today.

          FC:   I understand.

          MT: Each time, the child falls ill. You see? She cannot come help me. She has two
              children. There is no one to help her. The meetings, [inaudible], it's true sometimes
              we leave in the morning and we return at night.

          FC:   I understand. Look, I'll let you do as you want, as you can. In any case, if you want
                to, I think it will be good for you if we meet. I will not get on my - I can't tell you
                more than that. I think it would be a good thing for us to meet, a very good thing
                for you because there are good things to do in relation to what I told you. Now, if
                you can, you can, if you can't, you can't.




                                               9
                                                                                                 p.81

                                              260
19-11845-shl   Doc 24-7   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part I Pg 81 of 84


                                                               CONFIDENTIAL




                                     10
                                                                           p.82

                                     261
19-11845-shl    Doc 24-7      Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                   Part I Pg 82 of 84


                                                                                     CONFIDENTIAL


                What do you want? I cannot tell you more. I will not get on my knees to tell you -

          MT: I did not tell you to get on your knees. The reason I tell you [inaudible]. I cannot
              ignore the people who want to help me here. They do it for me. I'm not paying
              them.

          FC:   You know that me too - the reason I want to see you is also to help you. You know
                that. And we are talking about a lot of money here. Now, as I said, this is not about
                the week-

                [Inaudible - FC MT and talk at the same time]

                I'm here until - I'm telling you I'm leaving on Tuesday the 26th in the evening. If
                we manage to meet before that, it's fine. If we don't, what can I do? I don't know
                what to tell you.

          MT: It's the meetings that did this. It is the secretary [inaudible]. Everyone wants to do
              their job. [Inaudible] Now, what do you have for me? How much do you have to
              give me?

          FC:   No, but it's not how much you have to give me. We talked about it last time. You
                told me: "For one, can you get a part of it upfront?" The answer is yes. And when -
                I want us to meet and discuss it, that's all. Do you understand? You told me: "Can
                you get two, three - can do something upfront and the rest as you say?" So I told
                you yes. Now, we need to meet. We cannot do this over the phone, it is impossible.
                So uh if you can, you can. If you can't, you can't. I don't know what to tell you. In
                any case I can't - my problem is that my flight is on the 261\ I cannot change it.
                Unfortunately, I cannot really change it because people are waiting for me in
                Europe and I absolutely have to return to Europe. I cannot change that. So I am free
                in the morning, afternoon, night, day, whenever you want.

          MT: [Inaudible]

          FC:   I didn't understand what you -

          MT: I'm saying I am honest, you will not hang me out to dry and then you're going to
              [inaudible].

          FC:   No, no, it's not that this meeting is more important. It's just that the problem is I
                absolutely have to return on the 26th. I have family matters, I cannot change that.
                I'm not going to wander around or anything. And besides, Easter is coming, I have
                family in Italy, I have a lot of stuff going on. If I do not return on the 26th, it will
                be a big problem for me. So I'm telling you, between now as I'm speaking to you
                and the 26th, at any moment you tell me: "Frederic, come on this day at 3am," I'm
                coming on that day at 3am. I am free all day, every day, even Monday - I told you I
                had some stuff - even that I can change if it is good for you. But the problem is, I
                cannot do it after the 26th. That's for sure, sure, I cannot go pass the 26th. But the
                rest of the time, I tell you, I am free 24/7 for you. You are the main reason for my
                visit and I have no problem to free myself for that. But after the 26th, I' 11 be in a lot
                of trouble, a whole lot of trouble. And I am even ready to come and stay for two
                days if you want me to wait for you there. The day you tell me:



                                               11
                                                                                                   p.83

                                               262
19-11845-shl    Doc 24-7      Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                   Part I Pg 83 of 84


                                                                                    CONFIDENTIAL




                "Listen, come on Monday and leave on Tuesday," I can even spend a night there. I
                have no problem with that because I think it's very important that we meet. But I
                cannot come later, I assure you - it's not that I don't want to, it's that I really can't
                go beyond the 26th because I absolutely have to return. That's it.

          MT: Ok. ok. I will call you back, as I told you; I'll call you next week. ( ... ) you're
              worried about yourself but you do not understand. So, anyway, I'll call you next
              week as I told you.

          FC:   Okay, look, next week, if you call me on Tuesday, I'll be - I told you Tuesday night
                I' 11 be on the plane huh, I cannot change that.

          MT: Frederic, you must help me. I've always told you to help me.

          FC:   Mamadie, you know, "you must help me." I am the first to help you.

          MT: You do not help me. You do not help me. You do not help me. When I've I always
              told you, when I have problems, help me. It is you alone that I can count on.

          FC:   Mamadie, Mamadie, Mamadie; listen to me, listen to me, listen to me carefully,
                listen to me carefully. The last time - you know I'm not a billionaire - the last time
                when I came to see you, myself, from my own money, I gave you an envelope with
                5,000 dollars in it. Are there many people who come to you and bring you 5,000
                dollars every day to see you? Do you have a lot of people like that? You know, you
                cannot tell me that I am not helping you. It's not possible.

          MT: When I told you Tuesday, I'm sick and I have other meetings, you should not get
              angry for that.

          FC:   I'm not angry. I am not angry. I'm telling you, I'm telling you, I have to take
                everything into consideration. I'm telling you I am here for 12 days and I had
                informed Ceny about it, I told him: "Look, I arrive on the 14th. Between the 14th
                and the 26th I'm free every day to see Mamadie." I am free every day. So you
                cannot tell me that I am not making an effort. I came, I stayed here for 12 days, I
                only came for you, Mamadie. T only came for you. Any day you tell me to come, I
                come. Of course, I have other meetings scheduled but I am free -

          MT: When I tell you about my meetings, you must wait [inaudible]. I'm not a liar. You
              have to accept that.

          FC:   I am not saying you are a liar. I'm just saying that in a whole week, you cannot tell
                me: "Frederic, look, I don't have an hour to talk to you." You cannot tell me that,
                it's not possible. In a week, even a President of the Republic will receive me to see
                me for an hour if he wants to see me.

          MT: I cannot make you wait in a comer like that. I cannot do that.

          FC:   You can make me wait, it's no problem. You can say: "Frederic, come on Monday,
                Tuesday, come on Tuesday, Wednesday, come on any day you want" and I'll come



                                               12
                                                                                                   p.84

                                              263
 19-11845-shl    Doc 24-7      Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                    Part I Pg 84 of 84


                                                                                   CONFIDENTIAL


                  and I'll wait in a hotel and I'll wait for you to be available. There is no problem,
                  I'm ready to do that.

           MT: Frederic, I tell you sometimes we leave in the morning, even in order to eat, I must
               stop at McDonald's or something like that to buy food. I do not even have time to
               eat so [inaudible]. You cannot even understand. Because it is not your job
               [inaudible]. You cannot understand. It is too busy, much too busy. Sometimes in a
               meeting, people stay there overnight. You cannot understand. [inaudible] But even
               when I tell you, you cannot understand because you've never done this, it's not
               your job.

           FC:    I don't know. I don't know, but listen, I don't know. Try to - I don't know - think
                  about it calmly and if you want we'll talk on the phone next week and you'll tell
                  me. Me, the entire next week - look, next week, but you cannot call me the week
                  after that. Because I'm free the whole next week but after that I'm not.

           MT: Okay, I have to feed ... As I said, next week I'll call you.

           FC:    Ok, great. Next week you call me then, - that's it, next week, you call me whenever
                  you want. I am available, ready to come. But it is not this Tuesday huh that I'm
                  leaving, it's the one after that. Next week I'm free ok. Agree?

           MT: I told you I'll call you.

           FC:    That's great. Ok? But then I'm telling you, the next week I am completely free for
                  you. You call me whenever you want.

           MT: Ok.

           FC:    Agree?

           MT: Yes.

           FC:    All right then. Well, in any case, I see you have projects. That is good. That is
                  good. That's a good thing. At the same time, if you want, those things could help
                  you so it's good.

           MT: Ok.

           FC:    Ok?

           MT: Yes.

           FC:    All right then. Ok, I'll be waiting for your call. Thank you. Thanks.

           MT: Yes.

           FC:    Thank you. Ciao ciao.

0:14:33    END OF RECORDING




                                                13
                                                                                                 p.85

                                                264
